Exhibit 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 2, 2018

among

FRANKLIN STREET PROPERTIES CORP.,
as the Borrower,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
CITIZENS BANK, N.A.,
PNC CAPITAL MARKETS LLC,

U.S. BANK NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers,

CITIZENS BANK, N.A.,
as Syndication Agent,

and

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

SECTION

    

HEADING

    

PAGE

 

 

 

 

 

Article I DEFINITIONS AND ACCOUNTING TERMS

 

1 

Section 1.01.

 

Defined Terms

 

1 

Section 1.02.

 

Other Interpretive Provisions

 

30 

Section 1.03.

 

Accounting Terms

 

31 

Section 1.04.

 

Rounding

 

31 

Section 1.05.

 

Times of Day

 

32 

Section 1.06.

 

Reserved

 

32 

 

 

 

 

 

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

 

32 

Section 2.01.

 

Loans

 

32 

Section 2.02.

 

Borrowings, Conversions and Continuations of Loans

 

32 

Section 2.03.

 

Intentionally Omitted

 

33 

Section 2.04.

 

Prepayments

 

33 

Section 2.05.

 

Reserved

 

33 

Section 2.06.

 

Reserved

 

33 

Section 2.07.

 

Reserved

 

34 

Section 2.08.

 

Repayment of Loans

 

34 

Section 2.09.

 

Interest

 

34 

Section 2.10.

 

Reserved

 

34 

Section 2.11.

 

Computation of Interest and Fees

 

34 

Section 2.12.

 

Evidence of Debt

 

35 

Section 2.13.

 

Payments Generally; Administrative Agent’s Clawback

 

35 

Section 2.14.

 

Sharing of Payments by Lenders

 

37 

Section 2.15.

 

Reserved

 

37 

Section 2.16.

 

Reserved

 

38 

Section 2.17.

 

Reserved

 

38 

Section 2.18.

 

Defaulting Lenders

 

38 

 

 

 

 

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

 

39 

Section 3.01.

 

Taxes

 

39 

Section 3.02.

 

Illegality

 

43 

Section 3.03.

 

Inability to Determine Rates

 

44 

Section 3.04.

 

Increased Costs

 

45 

Section 3.05.

 

Compensation for Losses

 

47 

Section 3.06.

 

Mitigation Obligations; Replacement of Lenders

 

47 

Section 3.07.

 

Survival

 

48 

 

 

 

 

 

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

48 

Section 4.01.

 

Conditions of Initial Credit Extension

 

48 

Section 4.02.

 

Conditions to all Credit Extensions

 

50 

 

 

 

 

 

Article V REPRESENTATIONS AND WARRANTIES

 

50 

 





i

--------------------------------------------------------------------------------

 

 

Section 5.01.

 

Existence, Qualification and Power

 

51 

Section 5.02.

 

Authorization; No Contravention

 

51 

Section 5.03.

 

Governmental Authorization; Other Consents

 

51 

Section 5.04.

 

Binding Effect

 

51 

Section 5.05.

 

Financial Statements; No Material Adverse Effect

 

51 

Section 5.06.

 

Litigation

 

52 

Section 5.07.

 

No Default

 

52 

Section 5.08.

 

Ownership of Property; Liens

 

52 

Section 5.09.

 

Environmental Compliance

 

52 

Section 5.10.

 

Insurance

 

53 

Section 5.11.

 

Taxes

 

53 

Section 5.12.

 

ERISA Compliance

 

53 

Section 5.13.

 

Subsidiaries; Other Equity Investments

 

54 

Section 5.14.

 

Margin Regulations; Investment Company Act

 

54 

Section 5.15.

 

Disclosure

 

54 

Section 5.16.

 

Compliance with Laws

 

55 

Section 5.17.

 

Taxpayer Identification Number

 

55 

Section 5.18.

 

OFAC; Anti-Corruption Laws; PATRIOT Act

 

55 

Section 5.19.

 

REIT Status

 

55 

Section 5.20.

 

Solvency

 

55 

Section 5.21.

 

Eligible Unencumbered Property Pool Properties

 

56 

Section 5.22.

 

Anti-Corruption Laws

 

57 

Section 5.23.

 

EEA Financial Institutions

 

57 

 

 

 

 

 

Article VI AFFIRMATIVE COVENANTS

 

57 

Section 6.01.

 

Financial Statements

 

57 

Section 6.02.

 

Certificates; Other Information

 

58 

Section 6.03.

 

Notices

 

60 

Section 6.04.

 

Payment of Taxes

 

60 

Section 6.05.

 

Preservation of Existence, Etc

 

61 

Section 6.06.

 

Maintenance of Properties

 

61 

Section 6.07.

 

Maintenance of Insurance

 

61 

Section 6.08.

 

Compliance with Laws

 

61 

Section 6.09.

 

Books and Records

 

61 

Section 6.10.

 

Inspection Rights

 

61 

Section 6.11.

 

Use of Proceeds

 

62 

Section 6.12.

 

Subsidiary Guarantors

 

62 

Section 6.13.

 

REIT Status

 

63 

Section 6.14.

 

Reserved

 

63 

Section 6.15.

 

Material Contracts

 

63 

Section 6.16.

 

Further Assurances

 

63 

Section 6.17.

 

Anti-Corruption Laws

 

63 

 

 

 

 

 

Article VII NEGATIVE COVENANTS

 

64 

Section 7.01.

 

Liens

 

64 

Section 7.02.

 

Investments

 

64 

Section 7.03.

 

Indebtedness

 

64 

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Section 7.04.

 

Fundamental Changes

 

65 

Section 7.05.

 

Dispositions

 

65 

Section 7.06.

 

Reserved

 

66 

Section 7.07.

 

Change in Nature of Business

 

66 

Section 7.08.

 

Transactions with Affiliates

 

66 

Section 7.09.

 

Burdensome Agreements

 

66 

Section 7.10.

 

Use of Proceeds

 

66 

Section 7.11.

 

Financial Covenants

 

67 

Section 7.12.

 

Organizational Documents

 

67 

Section 7.13.

 

Sanctions

 

68 

Section 7.14.

 

Sale Leasebacks

 

68 

Section 7.15.

 

Prepayments of Indebtedness

 

68 

Section 7.16.

 

Changes in Accounting

 

68 

Section 7.17.

 

Anti-Corruption Laws

 

68 

 

 

 

 

 

Article VIII EVENTS OF DEFAULT AND REMEDIES

 

68 

Section 8.01.

 

Events of Default

 

68 

Section 8.02.

 

Remedies Upon Event of Default

 

71 

Section 8.03.

 

Application of Funds

 

71 

 

 

 

 

 

Article IX ADMINISTRATIVE AGENT

 

72 

Section 9.01.

 

Appointment and Authority

 

72 

Section 9.02.

 

Rights as a Lender

 

72 

Section 9.03.

 

Exculpatory Provisions

 

72 

Section 9.04.

 

Reliance by Administrative Agent

 

73 

Section 9.05.

 

Delegation of Duties

 

73 

Section 9.06.

 

Resignation of Administrative Agent

 

74 

Section 9.07.

 

Non Reliance on Administrative Agent and Other Lenders

 

74 

Section 9.08.

 

No Other Duties, Etc

 

75 

Section 9.09.

 

Administrative Agent May File Proofs of Claim

 

75 

Section 9.10.

 

Release of Subsidiary Guarantors

 

75 

 

 

 

 

 

Article X MISCELLANEOUS

 

78 

Section 10.01.

 

Amendments, Etc

 

78 

Section 10.02.

 

Notices; Effectiveness; Electronic Communication

 

79 

Section 10.03.

 

No Waiver; Cumulative Remedies; Enforcement

 

81 

Section 10.04.

 

Expenses; Indemnity; Damage Waiver

 

81 

Section 10.05.

 

Payments Set Aside

 

83 

Section 10.06.

 

Successors and Assigns

 

83 

Section 10.07.

 

Treatment of Certain Information; Confidentiality

 

87 

Section 10.08.

 

Right of Setoff

 

88 

Section 10.09.

 

Interest Rate Limitation

 

88 

Section 10.10.

 

Counterparts; Integration; Effectiveness

 

89 

Section 10.11.

 

Survival of Representations and Warranties

 

89 

Section 10.12.

 

Severability

 

89 

Section 10.13.

 

Replacement of Lenders

 

89 

Section 10.14.

 

Governing Law; Jurisdiction; Etc

 

90 

 





iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Section 10.15.

 

Waiver of Jury Trial

 

91 

Section 10.16.

 

No Advisory or Fiduciary Responsibility

 

91 

Section 10.17.

 

Electronic Execution of Assignments and Certain Other Documents

 

92 

Section 10.18.

 

USA PATRIOT Act

 

92 

Section 10.19.

 

Time of the Essence

 

92 

Section 10.20.

 

ENTIRE AGREEMENT

 

93 

Section 10.21.

 

Reserved

 

93 

Section 10.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

93 

 

 

 

 

SCHEDULE 1

—

Intentionally Omitted

SCHEDULE 2.01

—

Commitments and Applicable Percentages

SCHEDULE 5.05

—

Supplement to Interim Financial Statements

SCHEDULE 5.06

—

Litigation

SCHEDULE 5.09

—

Environmental Disclosure Items

SCHEDULE 5.12(d)

—

Pension Plan Obligations

SCHEDULE 5.13

—

Subsidiaries; Other Equity Investments

SCHEDULE 5.21

—

Eligible Unencumbered Property Pool Properties

SCHEDULE 7.02(g)

—

Investments

SCHEDULE 7.08

—

Transactions with Affiliates

SCHEDULE 10.02

—

Administrative Agent’s Office; Certain Addresses for Notices

SCHEDULE 10.06(b)(v)

—

Competitors of Borrower

 

 

 

EXHIBIT A

—

Form of Loan Notice

EXHIBIT B

—

Form of Opinion Matters

EXHIBIT D

—

Amended and Restated Note

EXHIBIT E

—

Form of Compliance Certificate

EXHIBIT F 1

—

Form of Assignment and Assumption

EXHIBIT F 2

—

Form of Administrative Questionnaire

 





iv

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT G

—

Form of Subsidiary Guaranty

EXHIBIT H

—

Intentionally Omitted

EXHIBIT I 1

—

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT I 2

—

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT I 3

—

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT I 4

—

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

 



v

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 2, 2018 among FRANKLIN STREET PROPERTIES CORP., a Maryland corporation
(the “Borrower”), each lender from time to time party hereto either as a result
of such party’s execution of this Agreement as a “Lender” as of the date hereof
or as a result of such party being made a “Lender” hereunder by virtue of an
executed Assignment and Assumption (collectively, the “Lenders” and
individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement, dated as of November 30, 2016, as amended by a First Amendment
to Credit Agreement, dated as of October 18, 2017 (as amended, the “Existing
Credit Agreement”), which Existing Credit Agreement provides, among other
things, a term loan to be made by the Lenders to the Borrower thereunder in a
principal amount not exceeding $150,000,000.00;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to provide, among other things, for changes
to the pricing and certain financial covenants; and

WHEREAS, the term loan made under the Existing Credit Agreement is fully
advanced and remains outstanding under this Agreement.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend and restate
the Existing Credit Agreement in its entirety effective as of the date hereof to
read as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.         Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of Borrower,
EBITDA of the Consolidated Parties less Capital Reserves for all Properties for
such period.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.





1

--------------------------------------------------------------------------------

 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate”  means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person.  In no event shall Administrative Agent or any Lender be
deemed to be an Affiliate of the Borrower.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Borrower, and Sponsored REITS shall not be considered Affiliates of the
Borrower.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

 “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.03 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate as so determined would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Amended and Restated Note” means a promissory note made by the Borrower in
favor of (i) an existing Lender or (ii) a new Lender, evidencing Loans made by
such Lender, substantially in the form of Exhibit D. The Amended and Restated
Notes are issued in replacement of, and represents a refinancing of, the notes
issued pursuant to the Existing Credit Agreement, which notes were originally
dated November 30, 2016.

 “Anti-Corruption Laws” means all laws, rules and regulation of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in this Agreement, and giving effect to any subsequent assignments
permitted hereunder.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Borrower’s Credit Rating pursuant to the following grid:

 





2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

LEVEL

    

CREDIT RATING

    

EURODOLLAR
RATE
MARGIN 

    

BASE RATE
MARGIN

 

I

 

A-/A3 (or higher)

 

85.0 bps

 

00.0 bps

 

II

 

BBB+/Baa1

 

90.0 bps

 

00.0 bps

 

III

 

BBB/Baa2

 

100.0 bps

 

00.0 bps

 

IV

 

BBB-/Baa3

 

125.0 bps

 

25.0 bps

 

V

 

<BBB-/Baa3

 

165.0 bps

 

65.0 bps

 

 

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate will be determined based on the higher
rating.  During any period that the Borrower only has one Credit Rating, then
the Applicable Rate will be determined based on that Credit Rating.  During any
period that the Borrower has no Credit Rating, then the Applicable Rate will be
determined based on Level V of the grid immediately above.  Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European





3

--------------------------------------------------------------------------------

 

 

 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

“Bank of America Credit Agreement” means that certain Second Amended and
Restated Credit Agreement, dated as of October 29, 2014,  as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of July 21, 2016 and that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of October 18, 2017, as further amended, by
and among, inter alia, Borrower and Bank of America, N.A. and the documents,
instruments and agreements in connection therewith.

“Bank of Montreal Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of October 29, 2014, as amended, by and among, inter
alia, Borrower and Bank of Montreal and the documents, instruments and
agreements in connection therewith.

“Base Rate” means the Alternate Base Rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

 “Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of a Loan and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Capitalization Rate” means six and three-quarters percent (6.75%) for each CBD
or Urban Infill Property and seven and one-half percent (7.50%) for each
Suburban Property.

“Capital Reserve” means for any period and with respect to a Property (other
than any Projects Under Development), an amount equal to the product of (i) the
gross leaseable area contained in such Property (in square feet), multiplied by
(ii) $0.30 per annum.





4

--------------------------------------------------------------------------------

 

 

 

“Cash Collateral” has the meaning set forth in clause (vi) of the definition of
Permitted Liens.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any United States or
Canadian commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short term commercial paper
rating from S&P is at least A-2 or the equivalent thereof or from Moody’s is at
least P-2 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than two (2) years from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate commercial
paper or notes issued by, or guaranteed by, any domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within one (1) year of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which any Consolidated Party shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$50,000,000 and the portfolios of which invest principally in Investments of the
character described in the foregoing subdivisions (a) through (d).

“CBD or Urban Infill Property” means (a) any Property listed on Schedule 5.21
and identified as a CBD or Urban Infill Property, or (b) any other improved
Property which is located in markets with characteristics similar to those
identified in clause (a) and is designated by the Administrative Agent and the
Borrower as a CBD or Urban Infill Property from time to time.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, promulgation, implementation, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority (including, without limitation, all requests,
rules, guidelines or directives in connection with Dodd Frank Wall Street Reform
and Consumer Protection Act regardless of the date enacted, adopted or
issued).  Notwithstanding the foregoing, for purposes of this Agreement, all
requests, rules, guidelines or directives in connection with the Dodd Frank Wall
Street Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted, implemented or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.





5

--------------------------------------------------------------------------------

 

 

 

“Change of Control” means:  (a) an event or series of related events by which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b)         an event or series of events by which during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (in each case, such approval either by a specific vote or by approval of
the Borrower’s proxy statement in which such member was named as a nominee for
election as a director).

“Citizens Bank Fee Letter” means the letter agreement, dated July 9, 2018, among
Borrower and Citizens Bank, National Association in its capacity as a Joint Lead
Arranger, as amended or supplemented from time to time.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment”  means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01, as such Schedule
2.01 may be updated from time to time pursuant to an Assignment and Assumption.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Parties” means a collective reference to Borrower and its
consolidated Subsidiaries, as determined in accordance with GAAP; and
“Consolidated Party” means any one of them.  Sponsored REITS shall be deemed not
included as Consolidated Parties under this Agreement and the Loan Documents.





6

--------------------------------------------------------------------------------

 

 

 

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Credit Rating” means the rating assigned by a Rating Agency to the Borrower or
to senior unsecured long term Indebtedness of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) any
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in Section
4.02 (which condition precedent, together with any applicable default, shall be
specifically identified in such writing) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment,





7

--------------------------------------------------------------------------------

 

 

 

or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement and the other Loan Documents.

“Documentation Agent” means PNC Bank, National Association and U.S. Bank
National Association, each in its capacity as documentation agent, or any
successor documentation agent.

 “Dollar” and “$” mean lawful money of the United States.

“EBITDA”  means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses and Hedge Ineffectiveness for such period (but including
syndication fees), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (plus, amortization of deferred financing
costs, to the extent included in the determination of Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization, all
determined in accordance with GAAP for the prior quarter plus (c) the
Consolidated Parties’ Equity Percentage of the above attributable to
Unconsolidated Affiliates.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





8

--------------------------------------------------------------------------------

 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.” “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 10.06(b)(iii), and (v) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)).

“Eligible Unencumbered Property Pool” means, collectively, Properties of the
Borrower and its Wholly Owned Subsidiaries and any 1031 Intermediary (other than
unimproved land) each of which Properties meets the following criteria:

1.         The Property is 100% fee owned (or ground leased) by Borrower or any
Wholly Owned Subsidiary or any 1031 Intermediary (ground leases to be
Financeable Ground Leases approved by the Administrative Agent in its reasonable
discretion, provided, however, that ground leases of real property ancillary to
the primary use of a Property (such as a ground lease of parking facilities
ancillary to a Property owned in fee by a Borrower) shall not require approval
by the Administrative Agent);

2.         The Property is primarily an industrial, office, flex, or apartment
property;

3.         The Property is located in the continental United States;

4.         The Property or ownership thereof is not subject to any Liens or
Negative Pledges except for liens (and under documents related thereto)
specified in subsections (i) (v), inclusive, of the definition of Permitted
Liens and the owner of the Property does not have any Recourse Indebtedness
(unless such owner is Borrower);

5.         The owner of the Property has the right to sell, transfer or dispose
of such Property, provided that if any such Property is subject to a Financeable
Ground Lease approved by Administrative Agent the owner shall be deemed to have
the right to sell, transfer or dispose of such Property if the lessor is
required to approve of or consent to any sale, transfer or disposition based on
reasonable objective criteria as to the creditworthiness or line of business of
the transferee or delivery of customary assignment and assumption agreements
from the transferor and transferee; and

6.         The Property is free of all structural defects or major architectural
deficiencies, title defects, Environmental Liability or other adverse matters
that would materially impair the value of the Property.

“Embedded Derivative” is in the applicable definitions comprising interest rates
or components thereof set forth in this Agreement that state that if the
applicable rate (including the Eurodollar Rate) shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.  The Embedded
Derivative resulted in Hedge Ineffectiveness, which is calculated quarterly.

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Consolidated Party by any Governmental
Authority with regard to Releases or noise emissions in violation of
Environmental Laws or any other alleged





9

--------------------------------------------------------------------------------

 

 

 

violation of Environmental Laws affecting any Consolidated Party or any of their
respective Properties.

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, governmental restrictions, rules and judgments, orders
or decrees of any Governmental Authority with jurisdiction over the Property of
a Consolidated Party relating to pollution and the protection of the environment
from contamination by, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in each Unconsolidated Affiliate, which shall be
calculated as follows:  (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (i) such Person’s
nominal capital ownership interest in the Unconsolidated Affiliate as set forth
in the Unconsolidated Affiliate’s organizational documents, and (ii) such
Person’s economic ownership interest in the Unconsolidated Affiliate, reflecting
such Person’s share of income and expenses of the Unconsolidated Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).





10

--------------------------------------------------------------------------------

 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate”  means for any Interest Period with respect to a Eurodollar
Rate Loan, the Adjusted LIBO Rate.  If the Eurodollar Rate for any applicable
Interest Period shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; provided that this floor of zero for any applicable
Interest Period shall not be applied to any Loan with respect to which the
Borrower has entered into a corresponding Swap Contract for the amount of such
Loan so long as the Borrower has notified the Administrative Agent of such Swap
Contract at least five (5) Business Days prior to such applicable Interest
Period. The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.

“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly Owned Subsidiary of the Borrower, (b) any Subsidiary that
is an Immaterial Subsidiary, and (c) any Subsidiary (i) that holds title to
assets which are collateral for any Secured Indebtedness of such Subsidiary or
which is a Subsidiary that is a single asset entity and has incurred or assumed
Nonrecourse Indebtedness; and (ii) which is prohibited from guarantying or
otherwise being liable for the Indebtedness of any other person pursuant to (x)
any document, instrument or agreement evidencing such Secured Indebtedness or
Nonrecourse Indebtedness or (y) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness or
Nonrecourse Indebtedness.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated),





11

--------------------------------------------------------------------------------

 

 

 

and franchise Taxes imposed on it (in addition to or in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located or by any jurisdiction as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (or any political
subdivision thereof), other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document, (b) any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction in which the Borrower is located, (c) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Section 3.01(e), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding Tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.01(a)(ii) or (c) and (e) any Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the preamble.

 “Extended Maturity Date” means the First Extended Maturity Date or the Second
Extended Maturity Date, as applicable.

“Extension Option” has the meaning specified in Section 2.15(b).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fee Letters” mean the JPM Fee Letter, Citizens Bank Fee Letter, PNC Bank Fee
Letter and  U.S. Bank Fee Letter, collectively.





12

--------------------------------------------------------------------------------

 

 

 

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non merger of the fee and leasehold estates, (e)
transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards from the leasehold interest will be applied pursuant to the terms of the
applicable leasehold mortgage.

“First Extended Maturity Date” means May 30, 2022.

 “Fixed Charges” means, for the Consolidated Parties, for the most recently
ended fiscal quarter of Borrower, without duplication, the sum of (a) Interest
Expense, plus (b) scheduled principal payments on Indebtedness, exclusive of (i)
any voluntary prepayments made by a Consolidated Party and (ii) balloon, bullet
or similar principal payments which repay Indebtedness in full, plus (c)
Preferred Dividends paid during such period, if any, plus the Consolidated
Parties’ Equity Percentage of the above clauses (a) and (b) for Unconsolidated
Affiliates.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
or any other Lender that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to





13

--------------------------------------------------------------------------------

 

 

 

government (including any supra national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedge Ineffectiveness” means any amount recorded as hedge ineffectiveness in
accordance with ASC 815 under GAAP related to any loan and any Swap Contract.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value.  Any
Subsidiary formed for the purpose of purchasing real estate shall be deemed to
be an Immaterial Subsidiary prior to purchase of such real estate and regardless
of the amount of any earnest money deposit funded in connection therewith.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Initial Maturity Date” means November 30, 2021.

 “Indebtedness” means, without duplication, all obligations of the following
types:

(a)         all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments
(including the Bank of Montreal Credit Agreement and the Bank of America Credit
Agreement);





14

--------------------------------------------------------------------------------

 

 

 

(b)         all direct or contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations;

(c)         any net obligation under any Swap Contract, the amount of which on
any date shall be deemed to be the Swap Termination Value thereof as of such
date;

(d)         all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(e)         any capital lease or Synthetic Lease Obligation, the amount of which
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date;

(f)         all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, the foregoing shall be excluded from Indebtedness if the
obligation is neither scheduled nor permitted to become due and payable on or
prior to the date on which the Obligations are scheduled to be due and payable
in full; and

(g)         without duplication, all Guarantees in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness.  Indebtedness shall not include the Indebtedness of
Sponsored REITs or the value of Hedge Ineffectiveness.

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes imposed under non US Law rather than US Law.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means goodwill, the purchase price of acquired assets in
excess of fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest plus the Consolidated Parties’ Equity Percentage of the same for
Unconsolidated Affiliates.





15

--------------------------------------------------------------------------------

 

 

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided,  however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case subject to availability), as selected by the Borrower
in its Loan Notice provided that:

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)         any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)         no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means fraud that involves the officers of Borrower
listed in clause (a) of the definition of “Responsible Officer” who have control
over financial reporting, as described in the Securities Laws.

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any





16

--------------------------------------------------------------------------------

 

 

 

Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” shall mean any Person in which a Consolidated Party owns an
Equity Interest, but that is not a Wholly Owned Subsidiary of such Consolidated
Party.  Sponsored REITS shall not be Joint Ventures.

“Joint Venture Projects” shall mean all Projects with respect to which a
Consolidated Party holds, directly or indirectly, an interest that is less than
100%.  Projects owned by Sponsored REITS shall not be Joint Venture Projects.

“Joint Lead Arrangers” means, collectively, (i) JPMorgan Chase Bank, N.A., (ii)
Citizens Bank, N.A., (iii) PNC Capital Markets LLC and (iv) U.S. Bank National
Association, each in its capacity as a joint bookrunner and joint lead arranger.

“JPM” means JPMorgan Chase Bank, N.A. and its successors.

“JPM Fee Letter” means the letter agreement, dated July 9, 2018, among Borrower
and JPM in its capacities as Administrative Agent and a Joint Lead Arranger, as
amended or supplemented from time to time.

 “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each lender from time to time party hereto as a result of (i)
such party’s execution of this Agreement as a “Lender” as of the Closing Date or
(ii) such party being made a “Lender” hereunder by virtue of an executed
Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Leverage Increase Period” has the meaning specified in Section 7.11(b) hereof.

“LIBO Rate” means, with respect to any Eurodollar Rate Borrowing for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”), then





17

--------------------------------------------------------------------------------

 

 

 

the LIBO Rate shall be the Interpolated Rate, subject to Section 3.03 in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error).

 “LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that, if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other excepting any liens for taxes not yet due
and payable), charge, or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any other encumbrance
on title to or ownership of real property securing the payment of money, and any
financing lease having substantially the same economic effect as any of the
foregoing).

“Loan”  and “Loans”  means the loans made by the Lenders to the Borrower under
Section 2.01 as shown on Schedule 2.01 as of the Closing Date, as such Schedule
2.01 may be updated from time to time pursuant to an Assignment and Assumption.

“Loan Documents” means this Agreement, each Amended and Restated Note, any
Subsidiary Guaranty issued pursuant to Section 6.12 hereof, and any other
documents, instruments or agreements executed and delivered by any Borrower
related to the foregoing, including, without limitation, the Fee Letters but
specifically excluding any Mandate Letter and attached Summary of Terms entered
into in July, 2018, by and among the Borrower, Administrative Agent and any
Joint Lead Arranger.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties or financial
condition  of the Consolidated Parties (including without limitation, Borrower),
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents or of the ability of
the Borrower and the Subsidiary Guarantors taken as a whole to perform their
obligations under the Loan Documents to which they are a party; or (c) a
material adverse effect upon the





18

--------------------------------------------------------------------------------

 

 

 

legality, validity, binding effect or enforceability against Borrower or any
Subsidiary Guarantor of any Loan Document to which it is a party.

“Maturity Date” means the latest to occur of (a) the Initial Maturity Date, (b)
if maturity is extended pursuant to Section 2.15, the First Extended Maturity
Date, and (c) if maturity is further extended pursuant to Section 2.15, the
Second Extended Maturity Date, provided,  however, that in each case, if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which Borrower
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA
and subject to Title IV of ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement which prohibits the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that the following shall not
constitute a Negative Pledge: (i) an agreement that prohibits, restricts or
conditions a Person’s ability to create or assume a Lien on its or its
Subsidiary’s assets, provided that such agreement permits the creation or
assumption of Liens upon the satisfaction or maintenance of one or more
specified ratios, (ii) an agreement that uses such asset as a borrowing base
measurement,  (iii) any Negative Pledge required by law; (iv) customary
provisions in leases, licenses and other contracts restricting the pledge or
assignment thereof; (v) Negative Pledges contained in any agreement relating to
the sale of any Subsidiary or any assets pending such sale; provided, that in
any such case, the Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such sale; and (vi) Negative Pledges contained in any
Financeable Ground Leases approved by the Administrative Agent.

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of Borrower
for which financial information has been, or simultaneously with such
determination will be, delivered to the Administrative Agent, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received or earned in the ordinary course
from such Property (including, without limitation, (i) revenues from the
straight-lining of rents; and (ii) proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues





19

--------------------------------------------------------------------------------

 

 

 

and security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid, excluding interest and Hedge
Ineffectiveness, and inclusive of an appropriate accrual for expenses related to
the ownership, operation or maintenance of such Property during the respective
period, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, as applicable, but
specifically excluding general overhead expenses of the Borrower or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) without duplication an
imputed management fee in the amount of 3% of the gross revenues for such
Property for such period.

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such indebtedness.

 “NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document with respect
to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees under the Loan Documents that
accrue after the commencement by or against Borrower of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.





20

--------------------------------------------------------------------------------

 

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies imposed under U.S. Law
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for any Excluded Taxes.

“Outstanding Amount” means the aggregate outstanding principal amount of the
Loans.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of PUB. L. 107 56 (signed
into law October 26, 2001), as amended from time to time and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Borrower or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges; (ii) liens for taxes, assessments or governmental charges
not yet due and payable; (iii) (A) liens for labor, materials or supplies and
any other liens (exclusive of those securing Indebtedness) which do not
materially interfere with the use of the Properties comprising the Eligible





21

--------------------------------------------------------------------------------

 

 

 

Unencumbered Property Pool or the operation of the business of the Borrower or a
Subsidiary and are either bonded or do not exceed in the aggregate at any one
time $5,000,000.00; and (B) zoning restrictions, easements, rights of way,
covenants, reservations and other rights, restrictions or encumbrances on use,
which do not materially interfere with the use of the Properties comprising the
Eligible Unencumbered Property Pool or the operation of the business of the
Borrower; (iv) liens in favor of Borrower or a Wholly Owned Subsidiary in
connection with a 1031 Property; (v) liens deemed to occur by virtue of
investments described in clause (d) of the definition of Cash Equivalents; (vi)
liens on cash and cash equivalents pledged to or for the benefit of any agent,
letter of credit issuer, swingline lender or lender under any loan agreement
(including the Bank of America Credit Agreement or the Bank of Montreal Credit
Agreement) to secure any exposure resulting from one or more lenders becoming a
defaulting lender (“Cash Collateral”); (vii) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workmen’s compensation, unemployment
insurance or similar applicable Laws; (viii) Liens and rights of pledge and
setoff of banks, financial institutions and securities intermediaries in respect
of deposits and accounts maintained in the ordinary course of business and not
securing Indebtedness; (ix) Liens solely on any cash earnest money deposits made
by the Borrower or a Subsidiary in connection with any letter of intent or
purchase agreement; and (x) liens on property existing at the time of
acquisition and refinancing of such liens, liens securing Secured Indebtedness,
liens on the Equity Interests of Excluded Subsidiaries, and liens securing
judgments not constituting an Event of Default under Section 8.01(h), all in
amounts complying with the applicable financial covenants set forth in Section
7.11 hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.02.

“PNC Bank Fee Letter” means the letter agreement, dated July 9, 2018, among
Borrower, PNC Capital Markets LLC and PNC Bank, National Association in its
capacity as a Joint Lead Arranger, as amended or supplemented from time to time.

 “Preferred Dividends” shall mean, with respect to any Person, dividends or
other distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15





22

--------------------------------------------------------------------------------

 

 

 

(519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

“Projects” shall mean any and all parcels of real property owned by any
Consolidated Party or with respect to which the Consolidated Party owns an
interest (whether directly or indirectly) on which are located improvements with
a gross leasable area in excess of 50,000 square feet or with respect to which
construction and development of such improvements are under development.

 “Projects Under Development” means any Project under development or
redevelopment by any Consolidated Party (a) classified as construction in
progress on Borrower’s quarterly financial statements; or (b) as to which a
certificate of occupancy has not been issued.

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by Borrower or any Consolidated
Party, as applicable; and “Property” means any one of them.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 “Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

“Reference Banks” means four major banks in the London Interbank Market.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property of a Consolidated
Party, including the movement of any Hazardous Materials through or in the air,
soil, surface water, groundwater, of any Property of a Consolidated Party.





23

--------------------------------------------------------------------------------

 

 

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a Loan Notice.

“Required Lenders” means, as of any date of determination, not less than two (2)
Lenders holding in the aggregate at least 51% of the Outstanding Amount;
provided, that the portion of the Outstanding Amount held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requirements” means any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Eligible Unencumbered Property Pool.

“Responsible Officer” means, as applicable, (a) the chief executive officer,
president, chief operating officer, chief investment officer, chief financial
officer, treasurer, assistant treasurer, general counsel or controller of
Borrower or the president of FSP Property Management LLC, and (b) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or assistant secretary of Borrower, and (c) solely for purposes of
notices given pursuant to Article II, any other officer of Borrower so
designated by any of the foregoing officers in a notice to Administrative Agent
and (d) solely for purposes of the delivery of any covenant compliance and/or
absence of default certifications pursuant to Sections 4.01, 4.02 and 6.02(a)
the chief executive officer, president, chief financial officer, assistant
treasurer or treasurer of Borrower.  Any document delivered hereunder that is
signed by a Responsible Officer shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (excluding any payment of
dividends or other distributions by Borrower based on Borrower’s good faith
estimate of its projected or estimated taxable income or otherwise as necessary
to retain Borrower’s status as a REIT, to meet the distribution requirements of
Section 857 of the Internal Revenue Code or to eliminate any Taxes to which
Borrower would otherwise be subject), (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of the Equity Interests of any Consolidated
Party, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Equity Interests of any Consolidated Party,
now or hereafter outstanding.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, including any Person named as a “Specially





24

--------------------------------------------------------------------------------

 

 

 

Designated National and Blocked Person” (an “SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (the “SDN List”), (b) any Person
in which a Person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN or (c) any Person otherwise the subject of any
Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sarbanes Oxley” means the Sarbanes Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Extended Maturity Date” means November 30, 2022.

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITS, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on Borrower’s balance sheet).  The value of Securities Holdings
shall be calculated on the basis of the lower of cost or market value as shown
on Borrower’s balance sheet.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Significant Acquisition” means an acquisition (in one transaction or a series
of related transactions) of (i) one or more entities (excluding Sponsored REITS)
for a purchase price in excess of 10% of Total Asset Value as of the last day
for which financial statements were delivered under Section 6.01(a) or 6.01(b),
or (ii) one or more properties for an amount in excess of 10% of Total Asset
Value as of the last day for which financial statements were delivered under
Section 6.01(a) or 6.01(b).

“Sponsored REIT” shall have the same meaning as such term is used in Borrower’s
filings with the SEC.  For the avoidance of doubt, a “Sponsored REIT” shall
include a Wholly Owned Subsidiary of Borrower during the period prior to its
syndication.





25

--------------------------------------------------------------------------------

 

 

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States of America (the “Board”) to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentage shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  Sponsored REITs shall not be considered Subsidiaries.

“Subsidiary Guarantor” means any Subsidiary that is a guarantor of the
Obligations pursuant to Section 6.12 hereof.

“Subsidiary Guaranty” means a Guarantee of the Obligations entered into by a
Subsidiary Guarantor pursuant to Section 6.12 hereof.

“Suburban Property” means (a) any Property listed on Schedule 5.21 and
identified as a Suburban Property, or (b) any other improved Property that does
not meet the definition of a CBD or Urban Infill Property.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.





26

--------------------------------------------------------------------------------

 

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender) or any
independent valuation source reasonably acceptable to the Administrative Agent
(Administrative Agent agrees that Chatham Financial is a reasonably acceptable
independent valuation source).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so called synthetic, off balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

“Tangible Net Worth” means, for the Consolidated Parties, as of the most
recently ended fiscal quarter of Borrower, the excess of Total Assets over Total
Liabilities, and less the sum of:

(a)         the total book value of all assets of the Consolidated Parties
properly classified as Intangible Assets; plus

(b)         all amounts representing any write-up in the book value of any
assets of the Consolidated Parties resulting from a revaluation thereof
subsequent to the balance sheet date; plus

(c)         to the extent otherwise includable in the computation of Tangible
Net Worth, any subscriptions receivable.

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value and Hedge Ineffectiveness.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least $40,000,000 individually or when aggregated with all such
Indebtedness and (b) with respect to any other Indebtedness of such Person, such
Indebtedness having an aggregate outstanding principal amount of at least
$20,000,000 individually or when aggregated with all such Indebtedness.  For
clarification purposes, no Indebtedness and no Guarantee shall be attributed to





27

--------------------------------------------------------------------------------

 

 

 

any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

“Total Assets” means all assets of the Consolidated Parties determined in
accordance with GAAP.

“Total Asset Value”  means, without duplication, for the most recently ended
fiscal quarter of Borrower, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus (c)
unrestricted cash and Cash Equivalents, plus (d) the book value of unimproved
land holdings, plus (e) the book value of construction in progress, plus (f) the
carrying value of performing mortgage loans to Sponsored REITs, plus (g) the
carrying value of preferred stock investments in Sponsored REITs as shown on
Borrower’s financial statements.

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the aggregate of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-affiliates (excluding Mortgages to Sponsored
REITS) would exceed 10% of Total Asset Value, such aggregate excess shall be
excluded.

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentage of Indebtedness of Unconsolidated Affiliates.

“Total Liabilities” means all liabilities of the Consolidated Parties determined
in accordance with GAAP.

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentage of the above
of Unconsolidated Affiliates.

“Type” means its character as a Base Rate Loan or a Eurodollar Rate Loan.

“UK Bribery Act 2010” means an Act of the Parliament of the United Kingdom that
covers the criminal law relating to bribery.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date.  Unless
otherwise specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an





28

--------------------------------------------------------------------------------

 

 

 

Unconsolidated Affiliate or Unconsolidated Affiliates of the Consolidated
Parties.  Unconsolidated Affiliates shall not include any Sponsored REIT.

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of Borrower, with respect to the Eligible Unencumbered
Property Pool, the sum of (a) the quotient of annualized Unencumbered NOI for
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property sold or  removed from the Eligible Unencumbered Property Pool during
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property acquired or added to the Eligible Unencumbered Property Pool during the
last four fiscal quarters, divided by the Capitalization Rate, plus (b) the
acquisition cost of each Property acquired or added to the Eligible Unencumbered
Property Pool during such prior four fiscal quarters.  For the purposes of
calculating the Unencumbered Asset Value, the value of any one Property in the
Eligible Unencumbered Property Pool may not exceed 20% of the aggregate value of
the Eligible Unencumbered Property Pool.

“Unencumbered NOI” means, the Net Operating Income from the entire Eligible
Unencumbered Property Pool for the fiscal quarter most recently ending.

“United States” and “U.S.” mean the United States of America.

“United States Foreign Corrupt Practices Act of 1977” means the act codified at
15 U.S.C. Section 78dd‑1 et seq.

“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien
on any property.

 “Unsecured Notes Documents” means that certain Note Purchase Agreement, by and
among Borrower and the purchasers named therein, dated October 24, 2017, and the
various notes, dated December 20, 2017 entered into pursuant thereto, as
amended.

 “U.S. Bank Fee Letter” means the letter agreement, dated July 9, 2018, among
Borrower and U.S. Bank National Association in its capacity as a Joint Lead
Arranger, as amended or supplemented from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.  Except





29

--------------------------------------------------------------------------------

 

 

 

as otherwise specifically noted, each reference to “Wholly Owned Subsidiary”
contained herein shall be to Subsidiaries of the Consolidated Parties meeting
the qualifications noted above.  Sponsored REITs shall not be considered Wholly
Owned Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder in connection with an exchange of property by Borrower
or a Wholly Owned Subsidiary intended to qualify under Section 1031 of the Code.

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary for the benefit of Borrower or a Wholly Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Code.

Section 1.02.         Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”





30

--------------------------------------------------------------------------------

 

 

 

(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

(d)         All references herein to the “knowledge” of the Borrower shall be
deemed to mean the actual knowledge of the chief executive officer, president,
chief financial officer, treasurer, secretary, assistant secretary, chief
operating officer or general counsel of Borrower.

Section 1.03.         Accounting Terms.  Generally, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect on
the date of this Agreement (subject to subsection (a) below) from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470 20 on financial liabilities shall be disregarded.

(a)         Changes in GAAP.  If at any time any change in GAAP (or any
requirement with respect to  adoption of International Financial Reporting
Standards) would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (or any requirement with
respect to adoption of International Financial Reporting Standards) (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein (or prior to such requirement with respect to adoption of
International Financial Reporting Standards) and (ii) Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or before and after
giving effect to such requirement with respect to adoption of International
Financial Reporting Standards).

(b)         Consolidation of Variable Interest Entities.  All references herein
to consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Borrower is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

Section 1.04.         Rounding.  Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).





31

--------------------------------------------------------------------------------

 

 

 

Section 1.05.         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.         Loans.  Subject to the terms and conditions set forth
herein, certain Lenders made a term loan to the Borrower on November 30, 2016 in
the amount of such Lender’s initial Commitment.  On the date hereof, (i) Compass
Bank,  which is providing a new Commitment, will become a new lender party to
this Agreement and (ii) PNC Bank National Association and U.S. Bank National
Association will provide additional Commitments, and the Administrative Agent
has revised Schedule 2.01 to update the Commitments and Applicable Percentages
shown therein.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

Section 2.02.         Borrowings, Conversions and Continuations of Loans.  (a)
The Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan
Notice.  Each such Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, a one
(1) month Eurodollar Rate Loan.  Any such automatic conversion to one (1) month
Eurodollar Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans.  If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b)         Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans (provided, however, that in the case of Borrowings of
Eurodollar Loans, such notice shall be given to each Lender not later than 11:00
a.m. two Business Days prior to the requested date of such Borrowing), and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base





32

--------------------------------------------------------------------------------

 

 

 

Rate Loans described in the preceding subsection.  In the case of a Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Sections
4.01 and 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of JPM with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)         Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, the Required Lenders
may elect not to permit any Loans to be made as, converted to or continued as
Eurodollar Rate Loans.

(d)         The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in JPM’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)         After giving effect to the Borrowing, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than six Interest Periods in effect with respect to the Loans.

Section 2.03.         Intentionally Omitted.

Section 2.04.         Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) two
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; and (ii) any prepayment of Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, or, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05, if any.  Subject to
Section 2.18, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

Section 2.05.         Reserved.

Section 2.06.         Reserved.





33

--------------------------------------------------------------------------------

 

 

 

Section 2.07.         Reserved.

Section 2.08.        Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

Section 2.09.        Interest.  (a) Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the applicable Eurodollar Rate
margin identified in the definition of Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
applicable Base Rate margin identified in the definition of Applicable Rate.

(b)         (i) If any amount of principal of any Loan is not paid within five
(5) days after the date when due (other than at the Maturity Date, whether at
stated maturity or by acceleration, as to which such five (5) day period shall
not apply), such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)         If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid within five (5) days after the date
when due (other than at the Maturity Date, whether at stated maturity or by
acceleration, as to which such five (5) day period shall not apply), then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)         Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.10.         Reserved.

Section 2.11.         Computation of Interest and Fees.  All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or





34

--------------------------------------------------------------------------------

 

 

 

such portion is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.13(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.12.         Evidence of Debt.  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) an
Amended and Restated Note, which shall evidence such Lender’s Loans in addition
to such accounts or records.  Each Lender may attach schedules to its Amended
and Restated Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

Section 2.13.         Payments Generally; Administrative Agent’s Clawback.

(a)         General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office and if such payments by Borrower are made to
Administrative Agent by 1:00 p.m., the Administrative Agent will distribute such
funds to Lenders specified in this Section 2.13(a) on that same Business
Day.  All payments received by the Administrative Agent after 1:00 p.m. shall be
deemed received on the next succeeding Business Day (and shall be distributed to
the Lenders in accordance with this Section 2.13(a) on such next succeeding
Business Day) and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)         (i) Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent,





35

--------------------------------------------------------------------------------

 

 

 

then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)         Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 10.04(c).





36

--------------------------------------------------------------------------------

 

 

 

(e)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)         No Reborrowing.  No amount of the Loans that is paid or prepaid may
be reborrowed.

Section 2.14.         Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

Section 2.15.         Extension of Maturity Date.

(a)         Initial Maturity Date.   Subject to extension pursuant to the terms
and conditions set forth in clause (b) of this Section 2.15 and subject to the
provisions of clause (c) of this Section 2.15, the Maturity Date shall be the
Initial Maturity Date.

(b)         Extended Maturity Date Option.   The Initial Maturity Date may be
extended for two, 6-month extension options (each, an “Extension Option”),
subject to the following for each Extension Option (except as noted below).  Not
more than 90 days and not less than 30 days prior to the Initial Maturity Date
or the First Extended Maturity Date, as applicable, the Borrower may request in
writing that the Lenders extend the term of this Agreement to the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable.  Each such
Extension Option shall be subject solely to the satisfaction of the following
requirements:





37

--------------------------------------------------------------------------------

 

 

 

(i)         at the Initial Maturity Date and the First Extended Maturity Date,
as applicable, there shall not exist any Default or Event of Default;

(ii)         the Borrower shall, on the Initial Maturity Date and the First
Extended Maturity Date, as applicable, deliver to the Administrative Agent a
certificate of Borrower dated as of the Initial Maturity Date or the First
Extended Maturity Date, as applicable (in sufficient copies for each Lender)
signed by a Responsible Officer (A) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension, and (B)
certifying and attaching an update to Schedule 5.13 setting forth a complete and
accurate list of all Subsidiaries, Joint Ventures and Unconsolidated Affiliates
of Borrower and all Sponsored REITS of Borrower, and (C) certifying that, before
and after giving effect to such extension, (1) the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the Initial Maturity Date or the First
Extended Maturity Date, as applicable, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(y) except that for purposes of this Section 2.15, (I) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (II) the representations and
warranties contained in Section 5.13 shall be deemed to refer to the most recent
update to Schedule 5.13 furnished pursuant to Sections 2.15 and 6.02(a)(ii), and
shall be true and correct in all material respects as of the effective date of
such update, and (III) the representations and warranties contained in the first
and second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update,  and (2) no Default or Event of Default exists;

(iii)         the Borrower shall, at the Initial Maturity Date or the Extended
Maturity Date, as applicable, deliver to the Administrative Agent (for the pro
rata benefit of the Lenders based on their respective Commitments) an extension
fee equal to 0.075% of the then-existing Aggregate Commitments (whether funded
or unfunded); and

(iv)         In the case of the second Extension Option, the first Extension
Option has been properly exercised.

Section 2.16.         Reserved.

Section 2.17.         Reserved.

Section 2.18.         Defaulting Lenders.

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)         Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.





38

--------------------------------------------------------------------------------

 

 

 

(ii)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement,
provided that if an Event of Default exists, such payment shall be applied in
accordance with Section 8.03; and fourth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(b)         Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their applicable Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.         Taxes.

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.  (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes.  If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Taxes, such Taxes
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the





39

--------------------------------------------------------------------------------

 

 

 

Administrative Agent, as the case may be, taking account the information and
documentation to be delivered pursuant to subsection (e) below.

(ii)         If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)         Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

(c)         Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  If the Borrower determines in its good faith judgment that a
reasonable basis exists for contesting an Indemnified Tax, the Administrative
Agent and each Lender shall reasonably cooperate, at no cost or expense to
Administrative Agent or Lender, with the Borrower in challenging such
Indemnified Tax; provided that neither the Administrative Agent nor any Lender
shall be required to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.  The Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection; provided that, such Lender shall indemnify the Borrower to the
extent of any payment the Borrower makes to the Administrative Agent pursuant to
this sentence.  Any claim against the Borrower pursuant to this Section must be
made within 180 days of the payment by the Administrative Agent or the Lender to
which such claim relates and must provide reasonable detail regarding the amount
of the claim and the reason thereof.  A reasonably detailed certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.





40

--------------------------------------------------------------------------------

 

 

 

(ii)         Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after written demand therefor, against any and all Excluded Taxes attributable
to such Lender and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e).  A reasonably detailed certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or the
Borrower shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d)         Evidence of Payments.  As soon as practicable, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

(e)         Status of Lenders; Tax Documentation.  (i) Each Lender shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)         Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W 9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case





41

--------------------------------------------------------------------------------

 

 

 

may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements; and

(B)        each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I)         executed originals of Internal Revenue Service Form W-8BEN or
W‑8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party and/or certifying non U.S. status,

(II)         executed originals of Internal Revenue Service Form W-8ECI,

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I 1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of  Internal Revenue Service Form
W-8BEN or W-8BEN-E, or

(V)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner; or

(VI)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii)         Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in





42

--------------------------------------------------------------------------------

 

 

 

the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(f)         Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out of pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this subsection, in no event will the Administrative Agent or any
Lender  be required to pay any amount to the Borrower  pursuant to this
subsection the payment of which would place the Administrative Agent or any
Lender in a less favorable net after Tax position than such Person would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been
paid.  This subsection shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 3.02.         Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any





43

--------------------------------------------------------------------------------

 

 

 

Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
referenced pursuant to Section 3.05, if any.

Section 3.03.         Inability to Determine Rates.  (a) If the Required Lenders
determine in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (ii) adequate and
reasonable means do not exist for determining the LIBO Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (iii) the LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the
affected  Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.





44

--------------------------------------------------------------------------------

 

 

 

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) or (a)(ii) have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in clause (a)(i) or (a)(ii)
have not arisen but one or more of the following has occurred: (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBOR Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the LIBOR
Screen Rate), (x) the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Screen
Rate), (y) the supervisor for the administrator of the LIBO Screen Rate has made
a public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest, including any mathematical or other adjustments to
the benchmark (if any) incorporated therein, and such other related changes to
this Agreement as may be applicable (but, for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable
Rate).  Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.03(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Loan Notice that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into a Base Rate Borrowing on
the last day of the then current Interest Period applicable thereto, and (y) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as a Base Rate Borrowing; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement;  provided that this floor of zero shall not be applied to any
Loan with respect to which the Borrower has entered into a corresponding Swap
Contract for the amount of such Loan so long as the Borrower has notified the
Administrative Agent of such Swap Contract at least five (5) Business Days prior
to such applicable Interest Period.

Section 3.04.         Increased Costs.

(a)         Increased Costs Generally.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for





45

--------------------------------------------------------------------------------

 

 

 

the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate);

(ii)         subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or

(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided
that the Borrower shall not be liable to any Lender for costs incurred more than
one hundred eighty (180) days prior to receipt by the Borrower of the
certificate referred to in clause (c) below from such Lender.

(b)         Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements or liquidity has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time, to the extent that
such reduction in rate of return is not reflected in the Base Rate or the
Eurodollar Rate, the Borrower will pay to such Lender, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered; provided that the Borrower shall not be liable to any
Lender for costs incurred more than one hundred eighty (180) days prior to
receipt by the Borrower of the certificate referred to in clause (c) below from
such Lender.  The foregoing determinations shall be made in good faith (and not
on an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender under agreements having provisions similar to
this Section 3.04 after consideration of such factors as such Lender then
reasonably determines to be relevant.

(c)         Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.





46

--------------------------------------------------------------------------------

 

 

 

(d)         Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.05.         Compensation for Losses.  Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)         any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)         any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the LIBO Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

Section 3.06.         Mitigation Obligations; Replacement of Lenders.

(a)         Designation of a Different Lending Office.  Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement.  If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01





47

--------------------------------------------------------------------------------

 

 

 

or 3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)         Replacement of Lenders.  If any Lender requests compensation under
Sections 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if a Lender gives notice under Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

Section 3.07.         Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01.         Conditions of Initial Credit Extension.  The obligation of
each Lender to make its Loan hereunder is subject to satisfaction of the
following conditions precedent:

(a)         The Administrative Agent’s (or, in the case of clause (vii) below,
the applicable Lender) receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)         fully executed counterparts of this Agreement, sufficient in number
for distribution to the Administrative Agent, each Lender and Borrower;

(ii)        Amended and Restated Notes for the Loan executed by the Borrower in
favor of each Lender requesting a note;

(iii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Borrower as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which Borrower is a party;

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that Borrower is duly organized or formed, and
that Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;





48

--------------------------------------------------------------------------------

 

 

 

(v)         a favorable opinion of counsel to the Borrower addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit B;

(vi)        a certificate signed by a Responsible Officer certifying (A) that
each Consolidated Party is in compliance in all material respects with all
existing contractual financial obligations except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect, (B) all
governmental, shareholder and third party consents and approvals necessary for
the Borrower to enter into the Loan Documents and perform thereunder, if any,
have been obtained, except where the failure to obtain would not reasonably be
expected to have a Material Adverse Effect, (C) immediately after giving effect
to this Agreement, the other Loan Documents and all the transactions
contemplated therein to occur on such date, (1) to such Responsible Officer’s
knowledge, no Default or Event of Default exists, (2) all representations and
warranties contained herein are true and correct in all material respects, and
(3) the Borrower is in pro forma compliance with each of the financial covenants
set forth in Section 7.11 for the fiscal quarter ending March 31, 2018 (which
calculation, including a detailed calculation of each such financial covenant,
has been delivered to the Administrative Agent prior to the Closing Date); (D)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;
and (E) that, to such Responsible Officer’s knowledge, there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(vii)        a  Beneficial Ownership Certification in relation to the Borrower
in a form provided by the applicable Lender;

(viii)       evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

(ix)         such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.

(b)         There shall not have occurred since December 31, 2017 any event or
condition that has had or would be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect, as determined by
Administrative Agent.

(c)         There shall not exist any action, suit, investigation, or proceeding
pending, or to the knowledge of Borrower, threatened in writing, in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent.

(d)         Any fees required to be paid on or before the Closing Date shall
have been paid and all reimbursable expenses for which invoices have been
presented to Borrower on or before the Closing Date shall have been paid.

(e)         Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced to Borrower prior to or on the
Closing Date.





49

--------------------------------------------------------------------------------

 

 

 

(f)         (i) at least five (5) days prior to the Closing Date, all
documentation and other information regarding the Borrower requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, to the extent requested in
writing of the Borrower at least ten (10) days prior to the Closing Date, and
(ii) a properly completed and signed IRS Form W-8 or W-9, as applicable, for the
Borrower and the Subsidiary Guarantors.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.02.         Conditions to all Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Loans) is subject to the following conditions precedent:

(a)         The representations and warranties of the Borrower contained in
Article V of this Agreement shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii)
except that for purposes of this Section 4.02, (1) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (2) the representations and
warranties contained in Section 5.13(a) shall be deemed to refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and
shall be true and correct in all material respects as of the effective date of
such update, and (3) the representations and warranties contained in the first
and second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update.

(b)         No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(c)         The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:





50

--------------------------------------------------------------------------------

 

 

 

Section 5.01.         Existence, Qualification and Power.  Borrower (a) is duly
organized or formed and validly existing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is in good standing, as applicable, under the Laws of the jurisdiction of
its incorporation and is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 5.02.         Authorization; No Contravention.  The execution, delivery
and performance by Borrower of each Loan Document to which Borrower is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which Borrower is a party or
affecting Borrower or the properties of Borrower or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which Borrower or its property is subject; or (c) violate any
Law.

Section 5.03.         Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under this Agreement or any other Loan Document, except
where such approval, consent, exemption, authorization, action, notice or filing
has been obtained or made, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.04.         Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by Borrower.  This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.

Section 5.05.         Financial Statements; No Material Adverse Effect.  (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof.





51

--------------------------------------------------------------------------------

 

 

 

(b)         The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2018, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of Borrower filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.

(c)         Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

Section 5.06.         Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) question the validity of this Agreement or any
other Loan Document, or any of the Credit Extensions contemplated hereby, or (b)
except as specifically disclosed in Schedule 5.06, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, and
there has been no material adverse change in the status, or financial effect on
any Borrower or Subsidiary thereof, of the matters described on Schedule 5.06.

Section 5.07.         No Default.  Neither Borrower nor any Subsidiary thereof
is in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08.         Ownership of Property; Liens.  Borrower and each
Subsidiary of Borrower has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for Permitted Liens and except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.

Section 5.09.         Environmental Compliance.  Except as set forth on Schedule
5.09, neither Borrower nor any Subsidiary (a) has received any written notice or
other written communication or otherwise has knowledge of any Environmental
Liability of Borrower or any Subsidiary which would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect arising in
connection with: (i) any non-compliance with or violation of the requirements of
any Environmental Law by Borrower or any Subsidiary, or any permit issued under
any Environmental Law to Borrower or any Subsidiary of Borrower; or (ii) the
Release or threatened Release of any





52

--------------------------------------------------------------------------------

 

 

 

Hazardous Materials into the environment; or (b) to its knowledge, has
threatened or actual liability in connection with the Release or threatened
Release of any Hazardous Materials into the environment which would individually
or in the aggregate reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to have a Material Adverse
Effect, neither Borrower nor any Subsidiary of Borrower has received any
Environmental Complaint.

Section 5.10.         Insurance.  The Properties of the Borrower and the
Properties of each of its Subsidiaries are insured with financially sound and
reputable insurance companies that are not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

Section 5.11.         Taxes.  The Borrower and each Subsidiary has filed all
federal, state and other material tax returns and reports required by applicable
Law to be filed, and has paid, or made adequate provision for the payment of all
federal, state and other material Taxes that have been levied or imposed upon
the Borrower or a Subsidiary, as applicable, or their properties, income or
assets or that are otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except,
in each case, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  There is no proposed tax assessment
against the Borrower or any Subsidiary that would reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any Subsidiary is party to
any agreement the principal purpose of which is to share tax liabilities.

Section 5.12.         ERISA Compliance.  (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state laws.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service, or such Plan is
covered by an opinion letter issued by the Internal Revenue Service.  To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax qualified status.

(b)         There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c)         (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension





53

--------------------------------------------------------------------------------

 

 

 

Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that would
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that would be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d)         Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

Section 5.13.         Subsidiaries; Other Equity Investments.  (a) Set forth on
Schedule 5.13 is a complete and accurate list of all Subsidiaries, Joint
Ventures and Unconsolidated Affiliates of the Borrower and any Subsidiary
thereof as of the date of this Agreement and as updated in accordance with the
terms of Section 6.02 hereof, including their respective business forms and
jurisdictions of organization.  The Equity Interests owned by Borrower any and
Subsidiary of Borrower in each Subsidiary and Joint Venture/Unconsolidated
Affiliate are validly issued, fully paid and non-assessable and are owned by
Borrower free and clear of all Liens other than Permitted Liens.

(b)         Also set forth on Schedule 5.13 is a complete and accurate list of
all Sponsored REITS of the Borrower or any Subsidiary of Borrower as of the date
of this Agreement, including their respective business forms and jurisdictions
of organization.  The Equity Interests owned by Borrower or any Subsidiary of
Borrower in each Sponsored REIT are validly issued, fully paid and
non-assessable and are owned by Borrower or any Subsidiary of Borrower free and
clear of all Liens other than Permitted Liens.  The representations with respect
to Sponsored REITS are given only as of the Closing Date.

Section 5.14.         Margin Regulations; Investment Company Act.  (a) The
Borrower is not engaged, and will not engage, principally in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB) or extending credit for the purpose of purchasing or carrying margin
stock.

(b)         None of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

Section 5.15.         Disclosure.  (a) The Borrower has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or





54

--------------------------------------------------------------------------------

 

 

 

on behalf of Borrower to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions that Borrower
believed to be reasonable at the time.

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 5.16.         Compliance with Laws.  Borrower and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws (including without limitation the PATRIOT Act) and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

Section 5.17.         Taxpayer Identification Number.  The Borrower has provided
to Administrative Agent prior to the Closing Date a true and correct U.S.
taxpayer identification number for Borrower.

Section 5.18.         OFAC; Anti-Corruption Laws; PATRIOT Act.  Neither the
Borrower, nor any of its Subsidiaries, nor, to the best knowledge of the
Borrower and its Subsidiaries, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or (ii)
located, organized or resident in a Sanctioned Country.  Borrower and its
Subsidiaries, and, to the knowledge of the Borrower, its officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  No Credit Extension, use of the proceeds of
any Credit Extension, or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions. Neither the making of the Credit
Extensions nor the use of the proceeds thereof will violate the PATRIOT Act, the
Trading with the Enemy Act. As amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statute thereto.

Section 5.19.         REIT Status.  Borrower has elected status as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of Borrower as a real estate investment trust.

Section 5.20.         Solvency.  Borrower, on a consolidated basis, (a) is not
insolvent nor will be rendered insolvent by the Credit Extensions, (b) does not
have unreasonably small capital with which to engage in its business, and (c)
has not incurred indebtedness beyond its ability to pay such indebtedness as it
matures.  The Borrower, on a consolidated basis, has assets having a value in
excess of amounts required to pay any indebtedness.





55

--------------------------------------------------------------------------------

 

 

 

Section 5.21.         Eligible Unencumbered Property Pool Properties.  Schedule
5.21 hereto contains a complete and accurate list of all Properties comprising
the Eligible Unencumbered Property Pool as of the Closing Date (and as updated
in accordance with the terms of Section 6.02 hereof) and a description of each
Property as a CBD or Urban Infill Property or a Suburban Property.  Each
Property comprising the Eligible Unencumbered Property Pool satisfies each of
the requirements set forth in the definition of “Eligible Unencumbered Property
Pool.”  The Borrower makes the following representations and warranties, to its
knowledge, with respect to each individual Property included in the Eligible
Unencumbered Property Pool, as of the Closing Date (or, if later, as of the date
such Property is added to the Eligible Unencumbered Property Pool) and except as
disclosed in the Borrower’s filings with the Securities and Exchange Commission
or otherwise disclosed in writing to the Administrative Agent:

(a)         Availability of Utilities.  (i) all utility services necessary and
sufficient for the use and operation of each Property comprising the Eligible
Unencumbered Property Pool are presently available to the boundaries of each of
the Properties comprising the Eligible Unencumbered Property Pool through
dedicated public rights of way or through perpetual private easements; and (ii)
the owner has obtained all material utility installations and connections
required for the operation and servicing of each of the Properties comprising
the Eligible Unencumbered Property Pool for its intended purposes.

(b)         Access.  (i) the rights of way for all roads necessary for the
utilization in all material respects of each of the Properties comprising the
Eligible Unencumbered Property Pool for its intended purposes have either been
acquired by the appropriate Governmental Authority or have been dedicated to
public use and accepted by such Governmental Authority; (ii) all such roads have
been completed and the right to use all such roads, or suitable substitute
rights of way, have been obtained; and (iii) all curb cuts, driveways and
traffic signals required for the operation and use in all material respects of
each of the Properties comprising the Eligible Unencumbered Property Pool are
existing.

(c)         Condition of Eligible Unencumbered Property Pool Properties.  (i)
neither the Eligible Unencumbered Property Pool Properties nor any material part
thereof is now damaged or injured as result of any material fire, explosion,
accident, flood or other casualty that is not covered by insurance, and no
Taking is pending or contemplated and (ii) Borrower is not aware of any material
or patent structural defect in any Property comprising the Eligible Unencumbered
Property Pool.

(d)         Compliance with Requirements/Historic Status/Flood Area.  The
Eligible Unencumbered Property Pool Properties comply in all material respects
with all material Requirements.  Borrower has received no written notice
alleging any material non-compliance by any of the Properties comprising the
Eligible Unencumbered Property Pool with any Requirements or indicating that any
of the Properties comprising the Eligible Unencumbered Property Pool are located
within any historic district or have, or may be, designated as any kind of
historic or landmark site under applicable Requirements.  None of the Properties
comprising the Eligible Unencumbered Property Pool is located in any special
flood hazard area as defined under applicable Requirements, unless such Property
is adequately covered by flood insurance.





56

--------------------------------------------------------------------------------

 

 

 

(e)         Other Contracts.  The Borrower has not made any material contract or
arrangement of any kind or type whatsoever (whether oral or written, formal or
informal), the performance of which by the other party thereto would reasonably
be expected to give rise to a Lien on any of the Properties comprising the
Eligible Unencumbered Property Pool other than a Permitted Lien.

(f)         Violations.  The Borrower has received no written notices of any
violation of any applicable material Requirements with respect to any of the
Properties comprising the Eligible Unencumbered Property Pool.

Section 5.22.         Anti-Corruption Laws.  To the best of the Borrower’s
knowledge after due diligence, the Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other applicable jurisdictions and have instituted and maintained
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and, to the Company’s knowledge, their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

Section 5.23.         EEA Financial Institutions.  None of the Borrower nor any
Subsidiary Guarantor is an EEA Financial Institution.

Section 5.24.         Plan Assets; Prohibited Transactions.  Neither the
Borrower nor any Subsidiary Guarantor is an entity deemed to hold “plan assets”
(within the meaning of the Plan Asset Regulations), and neither the execution,
delivery or performance of the transactions contemplated under this Agreement,
including the making of any Loan hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

ARTICLE VI

 

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder (other than any unasserted
indemnification obligation) shall remain unpaid or unsatisfied the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:

Section 6.01.         Financial Statements.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (and
Administrative Agent will provide to the Lenders):

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year of Borrower, a consolidated balance sheet of the
Consolidated Parties as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going





57

--------------------------------------------------------------------------------

 

 

 

concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b)         as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and any other information included in Borrower’s Form
10-Q for such fiscal quarter, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

(c)         as soon as available, but in any event within thirty (30) days of
the filing thereof, executed copies of all federal income tax returns, reports
and declarations of Borrower and FSP Investments LLC, FSP Protective TRS Corp.,
and FSP REIT Protective Trust.

Section 6.02.         Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (and Administrative Agent will provide to the Lenders):

(a)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a Compliance Certificate of a Responsible
Officer substantially in the form of Exhibit E attached hereto, (A)
demonstrating compliance, as of the end of each such fiscal period, with the
financial covenants contained in Section 7.11, and (B) stating that, to such
Responsible Officer’s knowledge, no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(C) attaching and certifying to:

(i)         an update to Schedule 5.21, which such update shall, in each case,
be deemed to replace, amend and restate such schedule, summarizing total
Unencumbered NOI and occupancy rates as of the last day of the applicable
quarter;

(ii)        an update to Schedule 5.13(a), which such update shall, in each
case, be deemed to replace, amend and restate such schedule; and

(iii)       a listing of all Projects Under Development.

(b)         promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;





58

--------------------------------------------------------------------------------

 

 

 

(c)         promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower in their capacity as such, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)         promptly, and in any event within five (5) Business Days after
receipt thereof by Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
Borrower or Subsidiary thereof;

(e)         promptly after requested, information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation; and

(f)         promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, or an update to the list of Sponsored
REITS of the Borrower or any Subsidiary thereof, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b), Section
6.02 (c) and (d) or Section 6.15 (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies.  The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent, JPM and/or
the Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities.  The Administrative Agent, JPM, the Joint Lead Arrangers and each
Lender





59

--------------------------------------------------------------------------------

 

 

 

agree that all materials and/or information to be provided by or on behalf of
the Borrower shall be deemed to contain material non-public information, unless
the Borrower otherwise designates certain information as not containing any
material nonpublic information by clearly and conspicuously marking such
information as “PUBLIC” on the first page thereof.  The Borrower hereby agrees
that by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, JPM, the Joint Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided,  however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07) and all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information.”  The Administrative Agent and JPM agree to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  As of the Closing Date, each applicable Joint Lead Arranger and
Lender represents to the Borrower that it is not a Public Lender.

Section 6.03.         Notices.  Promptly notify the Administrative Agent:

(a)         of the occurrence of any Default known to Borrower;

(b)         of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

(c)         of the occurrence of an Internal Control Event;

(d)         of the occurrence of any ERISA Event;

(e)         of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(f)         with respect to Sponsored REITs, Borrower shall provide the
Administrative Agent with a copy of the applicable confidential offering
memorandum relating thereto.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.  The Administrative Agent will provide written notices received from
the Borrower pursuant to this Section 6.03 to the Lenders.

Section 6.04.         Payment of Taxes.  Pay and discharge, or cause to be paid
and discharged, as the same shall become due and payable all Tax liabilities
imposed or levied upon it or any of its Subsidiaries or any of its or its
Subsidiaries’ properties or assets, unless (i) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary
or (ii) failure to pay or discharge such items would not reasonably be expected
to have a Material Adverse Effect.





60

--------------------------------------------------------------------------------

 

 

 

Section 6.05.         Preservation of Existence, Etc.  (a) Preserve, renew and
maintain or cause to be preserved, renewed and maintained and in full force and
effect its and its Subsidiaries’ legal existence and good standing under the
Laws of the jurisdiction of each of their respective organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain or cause to be maintained all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business and the
business of its Subsidiaries, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew or cause to be preserved and renewed all of its and it Subsidiaries’
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

Section 6.06.         Maintenance of Properties.  (a) Maintain, preserve and
protect, or cause to be maintained, preserved and protected, all of its and its
Subsidiaries’ material properties and equipment necessary in the operation of
its and its Subsidiaries’ business in good working order and condition, ordinary
wear and tear and insured fire or other casualty excepted; (b) make or cause to
be made all necessary repairs thereto and renewals and replacements thereof; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities and those of its Subsidiaries, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 6.07.         Maintenance of Insurance.  Maintain or cause to be
maintained with financially sound and reputable insurance companies not
Affiliates of Borrower or any Subsidiary of Borrower, insurance with respect to
its properties and business and those of its Subsidiaries against loss or damage
of the kinds customarily insured against by Persons engaged in the same or
similar business, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons.

Section 6.08.         Compliance with Laws.  Comply or cause compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or its Subsidiaries or to its business
or property or the business or properties of the Subsidiaries (including without
limitation all Anti-Corruption Laws and Sanctions), except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

Section 6.09.         Books and Records.  Maintain or cause to be maintained
proper books of record and account, in which full, true and correct entries, in
material conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or any Subsidiary, as the case may be.

Section 6.10.         Inspection Rights.  Permit representatives appointed by
the Administrative Agent and each Lender, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
any of its or its Subsidiaries’ Properties and permit representatives appointed
by Administrative Agent to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon





61

--------------------------------------------------------------------------------

 

 

 

reasonable advance notice to the Borrower provided,  however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; and provided further that it shall not be a breach of this
Section 6.10 if, (a) despite Borrowers’ diligent conduct, the Borrower’s
independent public accountants decline to meet or discuss with the
Administrative Agent, or (b) despite Borrowers’ diligent conduct a tenant at a
Property does not permit the Administrative Agent to inspect such Property.

Section 6.11.         Use of Proceeds.  Use the proceeds of the Credit
Extensions solely for the following purposes: (a) to finance the acquisition of
real properties and for other investments permitted under Section 7.02; (b) to
finance investments associated with Sponsored REITS, including without
limitation, loans to Sponsored REITS and the purchase of preferred stock in
Sponsored REITS; (c) to refinance and/or retire Indebtedness and  (d) for
working capital and other general business purposes, provided,  however that no
Credit Extensions shall be used to make Restricted Payments.

Section 6.12.         Subsidiary Guarantors.  (a) If any Subsidiary incurs any
Recourse Indebtedness (including, for the avoidance of doubt, any Guarantee in
respect of any indenture providing for Recourse Indebtedness), (i) said
Subsidiary shall be required, as described in Section 6.12(b) below, to become a
Subsidiary Guarantor and (ii) any Property owned by such Subsidiary shall cease
to be included in the Eligible Unencumbered Property Pool while such Recourse
Indebtedness is in effect.  In no event shall a Sponsored REIT or an Excluded
Subsidiary be required to become a Subsidiary Guarantor.  No Person that is not
a “United States Person” within the meaning of Section 7701(a)(30) of the Code
shall become a Subsidiary Guarantor pursuant to this Section 6.12(a) unless all
Lenders consent thereto in writing.  Any Recourse Indebtedness incurred by a
Subsidiary shall be subject to compliance with the Financial Covenants set forth
in Section 7.11.

(b)         If any Subsidiary shall be required to become a Subsidiary Guarantor
pursuant to Section 6.12(a), Borrower shall, within fifteen (15) Business Days
of such Subsidiary incurring Recourse Indebtedness, (x) cause said Subsidiary to
become a Subsidiary Guarantor by executing and delivering to the Administrative
Agent a Subsidiary Guaranty in the form of Exhibit G attached hereto and (y)
deliver to the Administrative Agent documents with respect to such Subsidiary
Guarantor of the types referred to in clauses (iii), (iv), (v) and (vii) of
Section 4.01(a) (unless waived by Administrative Agent), all in form, content
and scope similar to those provided with respect to the Borrower as of the
Closing Date.

(c)         If (I) the equity interests in a Subsidiary Guarantor are disposed
of in a transaction permitted under this Agreement, (II) a Subsidiary Guarantor
disposes of substantially all of its assets such that such Subsidiary qualifies
as an Immaterial Subsidiary, or (III) the Recourse Indebtedness causing a
Subsidiary to become a Subsidiary Guarantor is satisfied in full or such
Subsidiary is discharged from or is no longer liable for its obligations with
respect to such Recourse Indebtedness without having defaulted thereunder, then
such Subsidiary shall be released as a Subsidiary Guarantor hereunder in
accordance with the following:

(i)         the Borrower shall deliver to the Administrative Agent, not less
than ten (10) days prior to the requested release of such Subsidiary Guarantor
hereunder, (A) evidence,





62

--------------------------------------------------------------------------------

 

 

 

reasonably satisfactory to Administrative Agent that (I) the equity interests in
such Subsidiary Guarantor are disposed of in a transaction permitted under this
Agreement, (II) such Subsidiary has disposed of (or will substantially
contemporaneously with delivery of such evidence dispose of) substantially all
of its assets and qualifies as an Immaterial Subsidiary or (III) the Recourse
Indebtedness causing a Subsidiary to become a Subsidiary Guarantor is satisfied
in full, or such Subsidiary Guarantor is discharged from or is no longer liable
for its obligations with respect to such Recourse Indebtedness without having
defaulted thereunder, and (B) a certificate of a Responsible Officer of the
Borrower certifying that, to such Responsible Officer’s knowledge, immediately
prior to such release and immediately following such release, no Default or
Event of Default exists or will exist under the Agreement or any of the other
Loan Documents; and

(ii)         The Administrative Agent shall, upon written request therefor given
by Borrower provide a written confirmation of the release of the applicable
Person as a Subsidiary Guarantor, provided that Borrower has complied with
Section 6.12(c)(i) above.

(d)         The Administrative Agent will provide notice to the Lenders of the
addition or release of any Subsidiary Guarantor pursuant to this Section 6.12.

Section 6.13.         REIT Status.  At all times comply with all applicable
provisions of the Code necessary to allow Borrower to qualify for status as a
real estate investment trust.

Section 6.14.         Reserved.

Section 6.15.         Material Contracts.  Comply in all material respects with
the terms and conditions of all Contractual Obligations including without
limitation the provisions of any ground lease to which Borrower or any
Subsidiary is subject except in such instance where the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect
and, with respect to any Indebtedness of any Consolidated Party having a
principal amount (including undrawn committed or available amounts ) of at least
$20,000,000, within thirty (30) days after closing on (or if later, otherwise
becoming liable or with respect to) such Indebtedness, disclose in writing to
Administrative Agent the financial covenant requirements applicable thereto.

Section 6.16.         Further Assurances.  At the cost and expense of Borrower
and upon request of the Administrative Agent, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Section 6.17.         Anti-Corruption Laws.  Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
applicable jurisdictions and maintain policies and procedures designed to
promote and achieve compliance with such laws.





63

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder (other than unasserted
indemnification obligations) shall remain unpaid or unsatisfied, the Borrower
shall not, directly or indirectly (or permit any Subsidiary to):

Section 7.01.         Liens.  Create, incur, assume or permit to exist any Lien
with respect to any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Permitted Liens.

Section 7.02.         Investments.  Make any Investments, except:

(a)         Investments in Projects Under Development, undeveloped land
holdings, Joint Venture Projects and Joint Ventures, Securities Holdings and
Mortgages to the extent such Investments are not prohibited under Sections
7.11(h);

(b)         Investments held by the Borrower or any Subsidiary in the form of
Cash Equivalents;

(c)         Investments by and among the Borrower and its Subsidiaries
(including without limitation, any Excluded Subsidiary);

(d)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e)         Investments held by the Borrower or any Subsidiary in the form of
acquiring, developing, maintaining and operating income producing Properties
(including the creation or acquisition of Subsidiaries in connection therewith);

(f)         Investments held by the Borrower or any Subsidiary in Sponsored
REITs, including loans and mortgages to and purchases of preferred Equity
Interests in Sponsored REITs; and

(g)         Investments listed on Schedule 7.02(g).

Section 7.03.         Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

(a)         Indebtedness under the Loan Documents;

(b)         Indebtedness under the Bank of America Credit Agreement;

(c)         Indebtedness under the Bank of Montreal Credit Agreement;





64

--------------------------------------------------------------------------------

 

 

 

(d)         Indebtedness under the Unsecured Notes Documents as of the Closing
Date,  to the extent (i) issued in compliance with the Existing Credit Agreement
and (ii) any extension, renewal or refinancing thereof so long as the principal
amount thereof is not increased; and

(e)         any other Indebtedness (including, without limitation, Guarantees in
respect of Indebtedness otherwise permitted hereunder) to the extent such
Indebtedness would not result in a breach of any of the financial covenants set
forth in Section 7.11 and, if applicable, Borrower complies with or causes
compliance with Section 6.12 hereof; provided, that to the extent such
Indebtedness is in the form of obligations under any Swap Contract (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract contains provisions suspending the non-defaulting party’s
obligation to make payments on outstanding transactions to the defaulting party.

Section 7.04.         Fundamental Changes.  Except as otherwise permitted under
this Agreement, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)         any Subsidiary may merge or consolidate with (i) the Borrower, or
(ii) any one or more other Subsidiaries, provided that when Borrower is merging
or consolidating with a Subsidiary, Borrower shall be the continuing or
surviving Person and the Borrower shall continue to remain in compliance with
Section 7.11;

(b)         Any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary, and any Subsidiary may liquidate or dissolve so long as the Borrower
shall continue to remain in compliance with Section 7.11;

(c)         all or substantially all of the assets or all of the Equity
Interests of a Subsidiary may be Disposed of to the extent such Disposition is
permitted pursuant to Section 7.05; and

(d)         Borrower or a Subsidiary may acquire a Sponsored REIT by merger or
consolidation provided that Borrower is the surviving Person or a Person wholly
owned by Borrower is the surviving Person and Borrower shall continue to remain
in compliance with Section 7.11.

Section 7.05.         Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

(a)         Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)         Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds





65

--------------------------------------------------------------------------------

 

 

 

of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

(c)         Dispositions of property by any Subsidiary to Borrower (provided
after such Disposition, Borrower remains in compliance with Section 7.11 or to
any Subsidiary thereof;

(d)         Dispositions permitted by Section 7.04(a) – (b); and

(e)         Dispositions (including without limitation dispositions of Property
and equity interests in Subsidiaries, provided that after such Disposition
Borrower remains in compliance with Section 7.11.

Section 7.06.         Reserved.

Section 7.07.         Change in Nature of Business.  Engage in (or permit any
other Subsidiary to engage in) any material line of business substantially
different from those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

Section 7.08.         Transactions with Affiliates.  Permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (or permit any
Subsidiary to do so), except (a) as set forth on Schedule 7.08 or (b)
transactions not otherwise prohibited hereunder and consistent with past
practices, upon fair and reasonable terms which are no less favorable to the
Borrower or a Subsidiary, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate or (c) transactions not
otherwise prohibited hereunder among the Borrower, its Subsidiaries and
Sponsored REITS.

Section 7.09.         Burdensome Agreements.  Except in connection with any
transaction not prohibited hereunder, enter into or permit any Subsidiary to
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to become a Subsidiary Guarantor hereunder or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, that this Section 7.09 shall not apply to
and shall not be deemed to restrict the ability of Borrower or any Subsidiary
from entering into Contractual Obligations of any type related to Indebtedness
provided that such Indebtedness would not result in a breach of any of the
financial covenants set forth in Section 7.11 of this Agreement and provided
further that Borrower complies or causes compliance with the provisions of
Section 6.12 hereof, if applicable.

Section 7.10.         Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose or (ii) other than for the express purposes permitted
by Section 6.11 of this Agreement.





66

--------------------------------------------------------------------------------

 

 

 

Section 7.11.         Financial Covenants.  Fail, at any time, to comply with
any of the following financial covenants on a consolidated basis provided that
such covenants shall be calculated as of the last day of a calendar quarter:

(a)         Minimum Tangible Net Worth.  Borrower shall maintain a Tangible Net
Worth equal to or in excess of $661,752,000 plus seventy-five percent (75%) of
the aggregate net proceeds received by Borrower in connection with any offering
of stock or other equity in the Borrower after October 18, 2017.

(b)         Maximum Leverage Ratio.  Borrower shall not permit the ratio of
Total Indebtedness to Total Asset Value to exceed 0.60:1.0, to be increased at
the election of the Borrower (a maximum of two times during the term of the
Loans, provided that no Leverage Increase Period (hereinafter defined) shall be
consecutive) to 0.65 to 1.0 commencing on the date on which a Significant
Acquisition occurs and continuing for the succeeding three full fiscal quarters
thereafter (each, a “Leverage Increase Period”).

(c)         Maximum Secured Leverage Ratio.  Borrower shall not permit the ratio
of Total Secured Indebtedness (excluding the Credit Extensions) to Total Asset
Value to exceed 0.30:1.0.

(d)         Minimum Fixed Charge Coverage Ratio.  Borrower shall not permit the
ratio of Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

(e)         Maximum Unencumbered Leverage Ratio.  Borrower shall not permit the
ratio of Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0,
to be increased at the election of the Borrower (a maximum of two times during
the term of the Loans, provided that no Leverage Increase Period shall be
consecutive) to 0.65 to 1.0 commencing on the date on which a Significant
Acquisition occurs and continuing for the succeeding three full fiscal quarters
thereafter.

(f)         Minimum Unsecured Interest Coverage.  Borrower shall not permit the
ratio of Unencumbered NOI to the Interest Expense from the Eligible Unencumbered
Property Pool to be less than 1.75:1.0.  For the purpose of calculating NOI for
this covenant 7.11(f), items (a)-(d) of the definition of Net Operating Income
shall be adjusted to (i) exclude the amount attributable to the Properties
disposed of during such fiscal quarter and (ii) adjust the amount attributable
to Properties owned less than a full fiscal quarter so that such amount is
grossed up as if the Property had been owned for the entire fiscal quarter.

(g)         Dividends and Distributions.  To the extent an Event of Default
exists or would result therefrom, Borrower shall not make Restricted Payments
and no Subsidiary shall make any Restricted Payments to any Person other than
Borrower or a Subsidiary of Borrower.

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are secured by Cash Collateral by Borrower shall not be deemed
to be secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security agreement.

Section 7.12.         Organizational Documents.  Amend, modify, waive or change
its Organization Documents in a manner materially adverse to the interests of
the Lenders in any





67

--------------------------------------------------------------------------------

 

 

 

material respect, or in a manner that would reasonably be expected to have a
Material Adverse Effect on the Borrower.

Section 7.13.         Sanctions.  Directly or knowingly indirectly use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any Sanctioned
Person, or in any Sanctioned Country, that, at the time of such funding, is the
subject of Sanctions (and is not covered by an exception to such Sanctions), or
in any other manner that will result in a violation by any individual or entity
party to this Agreement of Sanctions or Anti-Corruption Laws.

Section 7.14.         Sale Leasebacks.  Except as would not reasonably be
expected to have a Material Adverse Effect, directly or indirectly, become or
remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a capital lease, of any property (whether
real or personal or mixed), whether now owned or hereafter acquired, (a) which
such Person has sold or transferred or is to sell or transfer to a Person which
is not a Consolidated Party or (b) which such Person intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by such Person to another Person which is not a
Consolidated Party in connection with such lease.

Section 7.15.         Prepayments of Indebtedness.  If any Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, with respect to Borrower and any Subsidiary thereof (i)  amend or
modify (or permit the amendment or modification of) any of the terms of any
Indebtedness of such Person if such amendment or modification would accelerate
the maturity date of such Indebtedness or would require an unscheduled  payment
of such Indebtedness or would affect any type of transfer of property or assets
in payment of Indebtedness or would otherwise have the effect of prepaying such
Indebtedness or (ii) prepay, any Indebtedness of such Person, provided,
 however, the Borrower may make such mandatory prepayments or redemptions
expressly required by any unsecured bond or senior note indenture to which
Borrower is a party (so long as such mandatory prepayments or redemptions are
not triggered by events of default under such bond or senior note Indebtedness)
provided that prepayment or redemption of such bond or senior note Indebtedness
would not result in a breach of any of the financial covenants set forth in
Section 7.11 of this Agreement.

Section 7.16.         Changes in Accounting.  Except as required by Laws or
GAAP, make any changes in accounting policies or reporting practices.

Section 7.17.         Anti-Corruption Laws.  Directly or indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other applicable jurisdictions.

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

Section 8.01.         Events of Default.  Any of the following shall constitute
an Event of Default:





68

--------------------------------------------------------------------------------

 

 

 

(a)         Non Payment.  The Borrower fails to pay (i) within five (5) days
after the same is required to be paid herein (other than at the Maturity Date,
whether at stated maturity, by acceleration or otherwise, as to which such five
(5) day period shall not apply), any amount of principal of any Loan, or (ii)
within five (5) days after the same becomes due (other than at the Maturity
Date, whether at stated maturity, by acceleration or otherwise, as to which such
five (5) day period shall not apply), any interest on any Loan, or any fee due
hereunder, or (iii) within five (5) days after written notice from
Administrative Agent that the same has become due and payable, any other amount
payable hereunder or under any other Loan Document; or

(b)         Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.11, or 6.12 or Article VII; or

(c)         Other Defaults.  Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any other Loan Document on its part to be performed or observed and
such failure continues for thirty (30) days after delivery of written notice
thereof from Administrative Agent, provided that in the case of any such default
which is susceptible to cure but cannot be cured within thirty (30) days through
the exercise of reasonable diligence, if Borrower commences such cure within the
initial thirty (30) days period and thereafter diligently prosecutes same to
completion, such period of thirty (30) days shall be extended for such
additional period of time as may be reasonably necessary to cure same, but in no
event shall such extended period exceed sixty (60) additional days; or

(d)         Representations and Warranties.  Any representation or warranty made
or deemed made by or on behalf of Borrower in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished by Borrower pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, shall be
incorrect or misleading in any material respect when made or deemed made; or

(e)         Cross Default.  (i) The Borrower or any Subsidiary (A) fails to make
any payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) (and all
required notices have been given and grace periods have elapsed) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount of more than the Threshold Amount, or (B) fails to observe or perform,
beyond any applicable notice and cure periods, any other material agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause such Indebtedness to be
demanded or to become due prior to its stated maturity or such Indebtedness to
be repurchased, prepaid, defeased or redeemed prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded, in each case after all notice and cure periods have lapsed, other than
due to the voluntary act of Borrower or any Subsidiary not constituting a
default under such Indebtedness (except for any default or other event which
arises in connection with the disposition of assets, or a change of control of
or the sale of any





69

--------------------------------------------------------------------------------

 

 

 

equity interest in any Subsidiary, so long as such Indebtedness or Guarantee is
repaid in full substantially simultaneously with such disposition or change of
control); and/or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is the sole Affected Party (as so defined) and all transactions
covered by such Swap Contract are Affected Transactions (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; provided that to the
extent such Swap Contract is governed by a master agreement, an Early
Termination Date (as so defined) has been designated in respect of all
transactions under such master agreement; or

(f)         Insolvency Proceedings, Etc.  Borrower or any Subsidiary Guarantor
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of Borrower or such Subsidiary Guarantor and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to Borrower or any such
Subsidiary Guarantor or to all or any material part of its property is
instituted without the consent of Borrower or such Subsidiary Guarantor and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

(g)         Inability to Pay Debts; Attachment.  (i) Borrower or any Subsidiary
Guarantor becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Borrower or any Subsidiary Guarantor and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

(h)         Judgments.  There is entered against Borrower or any Subsidiary
Guarantor (i) a final judgment or order for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent third
party insurance as to which the insurer does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect or during which such judgment is not
discharged or vacated; or

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or any Subsidiary Guarantor under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $25,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable





70

--------------------------------------------------------------------------------

 

 

 

grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000; or

(j)         Invalidity of Loan Documents.  Any Loan Document, at any time after
its execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, canceled or rescinded, without the prior written approval
of Administrative Agent; or Borrower or any Subsidiary Guarantor commences any
legal proceeding at law or in equity to contest, or make unenforceable, cancel,
revoke or rescind any of the Loan Documents; or

(k)         Change of Control.  There occurs any Change of Control.

Section 8.02.         Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

(a)         declare the commitment, if any, of each Lender to make Loans to be
terminated, whereupon such commitments, if any, and obligation shall be
terminated;

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)         exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or under applicable
Laws.

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Subsidiary Guarantor under
the Bankruptcy Code of the United States, the obligation, if any, of each Lender
to make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

Section 8.03.         Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.18, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably





71

--------------------------------------------------------------------------------

 

 

 

among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

 

ADMINISTRATIVE AGENT

Section 9.01.         Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and Borrower shall not have rights as a third
party beneficiary of any of such provisions.

Section 9.02.         Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03.         Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may





72

--------------------------------------------------------------------------------

 

 

 

expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04.         Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and reasonably believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05.         Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article





73

--------------------------------------------------------------------------------

 

 

 

shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06.         Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  The Administrative Agent will endeavor to give Borrower advance
notice of its intention to resign.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (a)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

Section 9.07.         Non Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.





74

--------------------------------------------------------------------------------

 

 

 

Section 9.08.         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunner(s), Joint Lead Arranger(s),
Syndication Agent(s), Documentation Agent(s) or other titles as necessary listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 9.09.         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower or any Subsidiary Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise;

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

(b)         and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10.         Release of Subsidiary Guarantors.  The Lenders irrevocably
authorize the Administrative Agent to release any Subsidiary Guarantor to the
extent such release is requested by Borrower in accordance the provisions set
forth in Section 6.12(c) hereof and upon the satisfaction of the conditions set
forth in such Section 6.12(c) (as reasonably determined by the Administrative
Agent).  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to grant releases
pursuant to this Section 9.10.  Further, the Administrative Agent is hereby
authorized by the Lenders, upon the request of Borrower, to execute and deliver
to Borrower a document (in form and substance acceptable to the Administrative
Agent) evidencing such release.

Section 9.11.         Certain ERISA Matters.





75

--------------------------------------------------------------------------------

 

 

 

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Joint Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any Subsidiary Guarantor, that:

 





76

--------------------------------------------------------------------------------

 

 

 

(i)         none of the Administrative Agent, or any Joint Lead Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, or any Joint Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.

(c)         The Administrative Agent, and each Joint Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 





77

--------------------------------------------------------------------------------

 

 

 

ARTICLE X

 

MISCELLANEOUS

Section 10.01.         Amendments, Etc.  Subject to Section 3.03(b), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided,  however, that no such amendment, waiver or consent
shall:

(a)         waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)         postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document or amend the definitions of “Maturity Date”, “Initial Maturity Date”,
“Extended Maturity Date”, “First Extended Maturity Date” or “Second Amended
Maturity Date”,  without the written consent of each Lender directly affected
thereby; provided however that the Lenders’ consent shall not be required for an
extension of the Maturity Date provided for under Section 2.15 hereof;

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or (ii) to waive any
obligation of the Borrower to pay interest at the Default Rate;

(e)         change Section 2.14 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or

(f)         change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by





78

--------------------------------------------------------------------------------

 

 

 

its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Section 10.02.         Notices; Effectiveness; Electronic Communication.

(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)         if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)         Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website





79

--------------------------------------------------------------------------------

 

 

 

address therefor; provided that for both clauses (i) and (ii) inclusive, is if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON
INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
 however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)         Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, facsimile, or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile, or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)         Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form





80

--------------------------------------------------------------------------------

 

 

 

of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

Section 10.03.         No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided,  however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.14), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to
Borrower or any Subsidiary Guarantor under any Debtor Relief Law; and provided,
 further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.14, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

Section 10.04.         Expenses; Indemnity; Damage Waiver.

(a)         Costs and Expenses.  The Borrower shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein on or prior to the Closing Date or following the
Closing Date with respect to any assignments (i) at the request of the Borrower
or (ii) pursuant to Section 10.13 (without duplication of any expenses paid by
Borrower pursuant to the JPM Fee Letter relating to syndication of the credit
facilities), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out of pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any





81

--------------------------------------------------------------------------------

 

 

 

counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)         Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any
Environmental Claims or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto IN ALL CASES WHETHER OR NOT CAUSED BY OR
ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c)         Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub agent), or such
Related Party, as the case may be, such Lender’s applicable Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub agent) in connection





82

--------------------------------------------------------------------------------

 

 

 

with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Section 2.13(d).

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)         Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor.

(f)         Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.05.         Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the NYFRB Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 10.06.         Successors and Assigns.

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations





83

--------------------------------------------------------------------------------

 

 

 

hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly provided herein, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)         Minimum Amounts.  (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and in integral multiples of $1,000,000
in excess thereof) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)         Required Consents.  No consent shall be required for any
assignment, except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the





84

--------------------------------------------------------------------------------

 

 

 

Administrative Agent within five (5) Business Days after having received notice
thereof; and

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person, or (D) to a competitor of
the Borrower listed on Schedule 10.06(b)(v) attached hereto, as such schedule
may be updated from time to time as approved by the Administrative Agent, but
without retroactive effect.

(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire its full pro rata share of all Loans in accordance with its
applicable Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and





85

--------------------------------------------------------------------------------

 

 

 

obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Upon request, the Borrower (at its expense)
shall execute and deliver an Amended and Restated Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c)         Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the lettered items
of the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each





86

--------------------------------------------------------------------------------

 

 

 

Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participants
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103 1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Amended and Restated Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

Section 10.07.         Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives SOLELY IN CONNECTION WITH THIS Agreement and the Loan Documents
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.





87

--------------------------------------------------------------------------------

 

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, all such information shall be deemed to be
confidential unless the Borrower or such Subsidiary has clearly and
conspicuously marked such information as “PUBLIC” in accordance with Section
6.02 hereof.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

Section 10.08.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 10.09.         Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the





88

--------------------------------------------------------------------------------

 

 

 

“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.10.         Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11.         Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

Section 10.12.         Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agents, then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 10.13.         Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any





89

--------------------------------------------------------------------------------

 

 

 

Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)         the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)         such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), it being agreed that no prepayment
fee shall be payable in connection with any such payment;

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)         such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14.         Governing Law; Jurisdiction; Etc.

(a)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PURSUANT TO SECTION 5 1401
OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK.

(b)         SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO





90

--------------------------------------------------------------------------------

 

 

 

AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c)         WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15.         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16.         No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Joint Lead
Arrangers are arm’s length commercial transactions between the Borrower  and its
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B)





91

--------------------------------------------------------------------------------

 

 

 

the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Joint Lead Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Joint Lead
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor any of the Joint Lead Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.17.         Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, loan
notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 10.18.         USA PATRIOT Act.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

Section 10.19.         Time of the Essence.  Time is of the essence of the Loan
Documents.





92

--------------------------------------------------------------------------------

 

 

 

Section 10.20.         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

Section 10.21.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution;

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

(c)         Borrower may release and/or forgive all or any portion of any
liability of an EEA Financial Institution.

Section 10.22.         Amendment and Restatement of Existing Credit Agreement.

On the Closing Date, this Agreement shall supersede the Existing Credit
Agreement in its entirety. On the Closing Date, the rights and obligations of
the parties hereto evidenced by the Existing Credit Agreement shall be evidenced
by this Agreement and the other Loan Documents, the “Loans” as defined in the
Existing Credit Agreement shall be continued under this Agreement for the
account of the Borrower, and shall bear interest and be subject to such other
fees as set forth in this Agreement. This Agreement and each Amended and
Restated Note is not intended to be, and shall not constitute, a novation of the
Existing Credit Agreement or the obligations created thereunder.

 





93

--------------------------------------------------------------------------------

 

 

 

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

 





94

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

 

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

a Maryland corporation

 

 

 

 

 

By:

/s/ George J. Carter

 

 

Name:

George J. Carter

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 





95

--------------------------------------------------------------------------------

 

 

 

 

LENDERS/ADMINISTRATIVE AGENT:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually in its capacity as Administrative Agent
and as a Lender

 

 

 

 

 

By:

/s/ Christian Lunt

 

 

Name:

Christian Lunt

 

 

Title:

Executive Director

 

 

 

 

 





96

--------------------------------------------------------------------------------

 

 

 

 

CITIZENS BANK, N.A.

 

 

 

 

 

By:

/s/ Kerri Colwell

 

 

Name:

Kerri Colwell

 

 

Title:

Senior Vice President

 

 

 

 

 

 





97

--------------------------------------------------------------------------------

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michelle K. Gouin

 

 

Name:

Michelle K. Gouin

 

 

Title:

Vice President

 

 

 

 

 





98

--------------------------------------------------------------------------------

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Robert Kaufman

 

 

Name:

Robert Kaufman

 

 

Title:

Senior Vice President

 

 

 

 

 

 





99

--------------------------------------------------------------------------------

 

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Brian Tuerff

 

 

Name:

Brian Tuerff

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 



100

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF LOAN NOTICE

Date:  ___________, _____

To:         JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 2, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Franklin Street Properties
Corp. (the “Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

☐  A Borrowing of Loans         ☐  A conversion or continuation of Loans

1.         On ______________________________ (a Business Day).

2.         In the amount of $_______________.

3.         Comprised of _______________________________.
                                    [Type of Loan requested]

4.         For Eurodollar Rate Loans:  with an Interest Period of ___ months.

 

 

BORROWER:

 

 

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 



A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

OPINION MATTERS

The following opinions are to be covered by the legal opinion letter:

1.         Borrower is a corporation validly existing and in good standing under
the laws of the State of Maryland, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted.  Borrower is qualified to transact
business in the jurisdictions indicated on Schedule ___ attached hereto.

2.         Borrower has all requisite corporate power and authority to execute
and deliver and perform its obligations under each Credit Document to which it
is a party and to consummate the transactions contemplated thereby.

3.         The execution, delivery and performance by Borrower of each Credit
Document to which it is a party have been duly authorized by all necessary
corporate action on the part of Borrower.

4.         Each of the Credit Documents has been duly executed and delivered by
Borrower.

5.         Each of the Credit Documents constitutes the valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms.

6.         The execution and delivery by the Borrower of each of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated thereby, do not (a) violate the provisions of the Charter or the
Bylaws of the Borrower; or (b) violate the provisions of the state laws of the
State of New York, the Maryland General Corporation Law or the federal laws of
the United States of America, in each case, to the extent applicable to the
Borrower.

7.         The execution and delivery by the Borrower of each of the Credit
Documents and the consummation of the transactions contemplated thereby, do not
violate, result in a breach or termination of, or a default under (or an event
which, with or without due notice or lapse of time, or both, would constitute a
default under) or accelerate the performance required by, or cause the creation
of any lien, security interest, charge or other encumbrance upon the properties
or assets of the Borrower pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of October 29, 2014, as amended as of July 21, 2016
and October 18, 2017, by and among the Borrower, Bank of America, N.A. and the
other lenders from time to time party thereto, or that certain Amended and
Restated Credit Agreement, dated as of October 29, 2014, as amended as of July
21, 2016 and October 18, 2017, by and among the Borrower, Bank of Montreal, and
the other lenders from time to time party thereto.

8.         Borrower is not required to register as an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

9.         No authorization, approval or consent of, and no filing or
registration with, any United States federal, New York state or Maryland state
governmental or regulatory authority or





B-1

--------------------------------------------------------------------------------

 

 

 

agency is required on the part of Borrower for the execution, delivery or
performance by the Borrower of the Credit Documents.

 

 



B-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

FORM OF [AMENDED AND RESTATED] NOTE

_______________, 20__

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Loan (the “Loan”) made by the Lender to the Borrower under that certain
Amended and Restated Credit Agreement, dated as of August 2, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note (this “Note”) is referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  The Borrower may not reborrow any portion of the
Loan once repaid. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  The Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loan and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[This Note amends, restates and supersedes in its entirety the note dated as of
November 30, 2016 (the “Existing Term Note”) from the Borrower made payable to
the order of the Lender.  Upon execution and delivery by the Borrower of this
Note, this Note shall replace in its entirety the Existing Term Note, and shall
immediately evidence all of the outstanding indebtedness under the Existing Term
Note.  The Borrower hereby agrees that the indebtedness embodied in and
evidenced by this Note is the same indebtedness embodied and evidenced by the
existence of the Existing Term Note and that such indebtedness is a continuing
obligation of the Borrower, and has been and continues to be fully enforceable,
absolute and in existence.  Borrower acknowledges





D-1

--------------------------------------------------------------------------------

 

 

 

that the Borrower does not have any offsets, defenses or counterclaims to the
Existing Term Note, and to the extent the Borrower may have any claim, the
Borrower hereby WAIVES and RENOUNCES any such claim.]

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]





D-2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
as of the date first above written.

 

BORROWER:

 

 

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 





D-3

--------------------------------------------------------------------------------

 

 

LOAN AND PAYMENTS WITH RESPECT THERETO

 

DATE

    

TYPE OF
LOAN
MADE

    

AMOUNT
OF LOAN
MADE

    

END OF
INTEREST
PERIOD

    

AMOUNT
OF
PRINCIPAL OR
INTEREST PAID
THIS DATE

    

OUTSTANDING
PRINCIPAL
BALANCE
THIS DATE

    

NOTATION
MADE BY

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

         

 

         

 

         

 

         

 

         

 

         

 

         

 

 

 



D-4

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:  _______________, _____

To:         JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 2, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Franklin Street Properties
Corp. (the “Borrower”), the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present,
in all material respects, the financial condition, results of operations and
cash flows of the Consolidated Parties in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

3.         A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and





Exhibit E
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

[select one:]

 

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:1]

 

4.         The representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects on and
as of the date hereof, except (a) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (b) except that (i) the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

5.         The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate in all material respects as of
the Financial Statement Date covered by this Certificate.

6.         The updates to Schedules 5.21 and 5.13(a) attached hereto and the
list of all Projects Under Development attached hereto are true and accurate on
and as of the Financial Statement Date covered by this Certificate.

--------------------------------------------------------------------------------

1    Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.





Exhibit E
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

BORROWER:

Franklin Street Properties Corp.,

a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit E
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Franklin Street Properties Corp.

Financial Covenants

__________ [Date]

 

 

 

 

 

(in thousands, except percentages and ratios)

 

 

 

 

 

 

1.  Maximum Leverage Ratio

 

 

 

 

 

 

 

Total Indebtedness

Total Asset Value

Indebtedness to

Total Asset Value

 

 

 

 

Not to exceed 60% to be increased to 65% of Total Asset Value for the fiscal
quarter in which a Significant Acquisition occurs and for the immediately
succeeding three fiscal quarters thereafter (a “Leverage Increase Period”),
provided that (i) the Borrower may not elect more than two (2) Leverage Increase
Periods during the term of the Loans, and (ii) any such Leverage Increase
Periods shall be non-consecutive

 

 

 

 





E-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

Total Asset Value2

 

Unencumbered Asset Value (see Schedule A)

 

Encumbered Asset Value (see Schedule B)

 

Unrestricted Cash

 

Cash Equivalents

 

Book value of unimproved land holdings

 

Book value of construction in progress

 

Carrying value of performing mortgage loans

 

Assets Held for Syndication

 

Mortgage Loan Receivable

 

Investment in Sponsored REITs

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

Total Indebtedness

 

Revolver Loan Balance

 

Term Loan Balance

 

Derivative Termination Value

 

Secured Debt

 

Other Indebtedness

Exclude Hedge Ineffectiveness

 

 

 

 

 

 

 

 

Consolidated Parties’ Equity Percentage

of Indebtedness of Unconsolidated Affiliates

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

--------------------------------------------------------------------------------

2     to the extent the aggregate of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-affiliates (excluding Mortgages to Sponsored
REITS) would exceed 10% of Total Asset Value, such aggregate excess shall be
excluded.





E-2

--------------------------------------------------------------------------------

 

 

 

2.  Maximum Secured Leverage Ratio

 

$

Secured Indebtedness of the Consolidated Parties

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

% of Secured Indebtedness over Total Asset Value

 

 

 

 

 

 

Maximum % of Secured Indebtedness not to exceed 30% of Total Asset Value

 

 

 

 

 

 

3.  Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

Adjusted EBITDA

Fixed Charges

Adjusted EBITDA to

Fixed Charge Ratio

Minimum 1.5:1

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.Maximum Unencumbered Leverage Ratio

 

 

 

 

 

 

 

Unsecured
Indebtedness

Unencumbered
Asset Value

Leverage
Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 





E-3

--------------------------------------------------------------------------------

 

 

 

 

Not to exceed 60% to be increased to 65% of Unencumbered Asset Value for the
fiscal quarter in which a Significant Acquisition occurs and for the immediately
succeeding three fiscal quarters thereafter, provided that (i) the Borrower may
not elect more than two (2) Leverage Increase Periods during the term of the
Loans, and (ii) any such Leverage Increase Periods shall be non-consecutive.

 

 

 

 

 

 

5.  Minimum Unsecured Interest Coverage

 

 

 

 

 

 

 

Quarterly
Unencumbered NOI

Interest Expense

NOI to Interest Expense

 

 

 

 

Equal to 1.75:1 or more

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.  Minimum Tangible Net Worth3

 

 

Total Assets, less:

 

$

(a) Book Value of Intangible Assets

 

 

(b) Write-up of book value subsequent to Balance Sheet date

 

 

(c) Subscriptions Receivable

 

 

(d) Derivative assets

 

 

Total Liabilities (excluding derivative liabilities)

 

 

Tangible Net Worth

 

 

Required Net Worth

 

 

Required as of the Closing Date

 

$ 661,752,000

Equity Offering after 10/18/2017 (add 75% of net proceeds from equity offerings)

 

 

ATM Equity Offering after 10/18/2017 (add 75% of net proceeds from equity
offerings)

 

 

Required Net Worth

 

 

 

 

--------------------------------------------------------------------------------

3     Total Assets and Total Liabilities shall also exclude an asset or
liability created by Hedge Ineffectiveness and the Swap Termination Value.

 





E-4

--------------------------------------------------------------------------------

 

 

 

Franklin Street Properties Corp.

Financial Covenants

__________ [Date]

 

Schedule A

 

 

 

 

 

 

 

Unencumbered Asset Value

 

 

 

 

 

 

 

 

Date

Cap Rate

Unencumbered
Asset Value

 

 

 

 

Quarterly NOI

$  ___________

 

 

 

x 4

6.75%/7.5%4

$

Annual NOI

$  ___________

 

 

 

x 4

6.75%/7.5%3

$

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

$

 

 

 

 

Unencumbered Asset Value

 

$

--------------------------------------------------------------------------------

4     6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

 

 

 

 

 

 

 

 

 

 





E-5

--------------------------------------------------------------------------------

 

 

 

Schedule B

 

 

 

 

 

 

 

Encumbered Asset Value

 

 

 

 

 

 

 

 

Date

Cap Rate

Encumbered

Asset Value

 

 

 

 

Quarterly NOI

$  ___________

 

 

 

x 4

6.75%/7.5% 5

$

Annual NOI

$  ___________

 

 

 

x 4

6.75%/7.5% 4

$

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

$

 

 

 

 

Encumbered Asset Value

 

$

--------------------------------------------------------------------------------

5     6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

 





E-6

--------------------------------------------------------------------------------

 

 

 

Franklin Street Properties Corp.

Consolidated Statement of Income

(Audited/Unaudited)

__________ [Date]

 

EBITDA

 

 

Net Income

 

 

Non-recurring/Extraordinary /GOS/Acq Cost

 

 

Interest including deferred financing costs

 

 

Taxes

 

 

Depreciation & Amortization

 

 

Amortization of leases (in revenue)

 

 

Pro Rata Share Unconsolidated Affiliates

 

 

Hedge ineffectiveness

________________

________________

 

 

 

EBITDA

 

 

Capital Item allowance ($.30 sf/year)

________________

________________

Adjusted EBITDA

 

 

 

 





E-7

--------------------------------------------------------------------------------

 

 

 

Franklin Street Properties Corp.

Financial Covenants

Quarterly Debt Service

_________________ [Date]

 

 

Interest Expense

 

 

 

 

 

 

 

 

 

 

 

 

 





E-8

--------------------------------------------------------------------------------

 

 

 

Franklin Street Properties Corp.

Property NOI

_________________ [Date]

 

 

 

 

 

 

 

Cost

 

Q_ NOI

 

Name

City

State

S.F.

Most Recent
FQ

 

Most Recent
FQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

-

 

-

 

 

 

 

 

 

 

 

 

Unencumbered NOI

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

-

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

(a)

Adjustment for management fees to 3%

 

 

 

 

 

 

Subtotal before gross-up of

 

 

 

 

 

 

 

of partial quarter acquisitions

 

 

 

 

 

-

 

Gross up for current quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

-

 

Less: New acquisitions (if less than 4 quarters)

 

 

-

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

(a)

Adjustment for management fees to 3%

 

 

 

 

 

NOI for Unencumbered Asset Value calculation

 

 

-

 

 

 

 

 

 

 

 

 

Cap rate per loan agreement

 

 

 

 

6.75%/7.5%6

 

 

 

 

 

 

 

 

 

Value of the Properties:

 

 

 

 

 

 

 

Calculated above

 

 

 

 

 

-

 

Acquisitions at cost

 

 

 

 

 

-

 

Unencumbered Asset Value

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

Encumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOI is net of actual

 

 

 

 

 

 

 

management fees paid,

 

 

 

 

 

 

 

 

adjustment is to (increase)/

 

 

 

 

 

 

 

decrease fees to 3% level

 

 

 

 

 

 

--------------------------------------------------------------------------------

6     6.75% for CBD or Urban Infill Property/7.5% for Suburban Property





E-9

--------------------------------------------------------------------------------

 

 

 

Franklin Street Properties Corp.

Management Fee Calculation7

_________________ [Date]

 

 

 

 

9 Months

6 Months

3 Months

 

 

 

 

 

Calculation:

 

 

 

 

Total rental revenue for 10-Q/10-K

 

 

 

 

 

 

 

 

Excluded revenues:

 

 

 

 

Termination Fees

 

 

 

Amort - Favorable lease

 

 

 

Lease Induce/Rent reduct

 

 

 

FASB 13 Revenue

 

 

 

 

Management fee & interest income

 

 

 

Revenue from sold properties

 

 

 

Total excluded revenues

 

 

 

 

 

 

 

 

Gross revenues

 

$

$

$

 

 

 

 

 

3% of Gross Revenues

 

$

$

$

 

 

 

 

 

Less Actual management fees charged:

 

 

 

 

 

 

 

 

Adjustment required

 

$

$

$

 

--------------------------------------------------------------------------------

7     To be adjusted as appropriate to determine management fees for the
quarter.

 

 



E-10

--------------------------------------------------------------------------------

 

 

EXHIBIT F 1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]8 Assignor identified in item 1 below ([the] [each, an]  “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an]
 “Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not joint.]9
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

5.         Assignor[s]:    ______________________________

                                    ______________________________

--------------------------------------------------------------------------------

8      For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment if from a single Assignor, choose the first
bracketed language.  If the assignment if from multiple Assignors, choose the
second bracketed language.

9      Include bracketed language if there are either multiple Assignors or
multiple Assignees.





F-1-1

--------------------------------------------------------------------------------

 

 

 

6.         Assignee[s]:    ______________________________

                                    ______________________________

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

7.         Borrower(s):   Franklin Street Properties Corp.

8.         Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

9.         Credit Agreement:  Amended and Restated Credit Agreement, dated as of
August 2, 2018, among Franklin Street Properties Corp., the Lenders from time to
time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

10.        Assigned Interest[s]:

LOAN(S)

 

 

 

 

 

 

 

ASSIGNOR[S]

ASSIGNEE[S]

FACILITY
ASSIGNED

AGGREGATE
AMOUNT OF
COMMITMENT
FOR ALL LENDERS10

AMOUNT OF
COMMITMENT
ASSIGNED

PERCENTAGE
ASSIGNED OF
COMMITMENT11

CUSIP
NUMBER

 

 

Term Loan Commitment

$_____________

$_________

____________%

 

 

 

 

$_____________

$_________

____________%

 

 

--------------------------------------------------------------------------------

10   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.





F-1-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

ASSIGNOR[S]

ASSIGNEE[S]

FACILITY
ASSIGNED

AGGREGATE
AMOUNT OF
COMMITMENT
FOR ALL
LENDERS12

AMOUNT OF
COMMITMENT
ASSIGNED

PERCENTAGE
ASSIGNED OF
COMMITMENT13

CUSIP
NUMBER

 

 

Term Loan Commitment

$_____________

$____________

___________%

 

 

 

____________

$_____________

$_____________

___________%

 

 

11.        [Trade Date:    __________________]

Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

--------------------------------------------------------------------------------

12   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

13   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.





F-1-3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Consented to and]14

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Consented to:]15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

14    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

15    To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.





F-1-4

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FRANKLIN STREET PROPERTIES CORP. – CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

SECTION 1.         REPRESENTATIONS AND WARRANTIES.

Section 1.1.         Assignor.  [The] [Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the] [[the relevant]
Assigned Interest, (ii) [the] [such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of their
Subsidiaries or Affiliates or any other Person of any of its respective
obligations under any Loan Document.

Section 1.2.         Assignee.  [The] [Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.





F-1-5

--------------------------------------------------------------------------------

 

 

 

SECTION 2.         PAYMENTS.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

SECTION 3.         GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
New York’s principles of conflicts of law).

 

 



F-1-6

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F 2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE DETAILS REPLY FORM

 

FAX ALONG WITH COMMITMENT LETTER TO:

[______________________________]

 

[______________________________]

 

I.          BORROWER NAME:      Franklin Street Properties Corp.

$150,000,000 Senior Unsecured Credit Facility

 

II.         LEGAL NAME OF LENDER FOR SIGNATURE PAGE:________________________

 

III.       NAME OF LENDER FOR ANY EVENTUAL TOMBSTONE:

 

IV.       DOMESTIC ADDRESS                             V.    EURODOLLAR ADDRESS:

______________________________________  ______________________________________

______________________________________  ______________________________________

 

VI.       CONTACT INFORMATION

 

 

CREDIT CONTACT

OPERATIONS CONTACT

LEGAL COUNSEL

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone

 

 

 

Facsimile:

 

 

 

E Mail Address:

 

 

 

 

 

BID CONTRACT

DRAFT DOCUMENTATION
CONTRACT

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Telephone

 

 

Facsimile:

 

 

E Mail Address:

 

 

 





F-2-1

--------------------------------------------------------------------------------

 

 

 

VII.      LENDER’S FED WIRE PAYMENT INSTRUCTIONS

 

Pay to:

 

_________________________________________________________________

(Name of Lender)

_________________________________________________________________

(ABA#)          (City/State)

_________________________________________________________________

(Account #)      (Account Name)

_________________________________________________________________

(Attention)

 

VIII.    ORGANIZATIONAL STRUCTURE:

 

Foreign Br., organized under which laws,
etc.             ___________________________________

 

Lenders Tax ID:    ___________________________________

 

Tax withholding Form Attached (For Foreign Buyers)

 

[___]    Form W-9

[___]    Form W-8

[___]    Form 4224 effective:  _______________

[___]    Form 1001

[___]    W/Hold ____% Effective _______________

[___]    Form 4224 on file with JP Morgan Chase Bank N.A. from pervious current
years transaction ______

 

IX.       JPMORGAN CHASE BANK, N.A. PAYMENT INSTRUCTIONS:

 

Pay to:                 JPMorgan Chase Bank, N.A.

______________

ABA # __________________

Acct Name:  JPMorgan

Acct No:  _________________

Attention:  [Agency Services]

Reference:  [Franklin Street]

 

X.        NAME OF AUTHORIZED OFFICER:

 

Name:

 

Signature:

 

Date:

 

 

 

 



F-2-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

FORM OF SUBSIDIARY GUARANTY

CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to FRANKLIN STREET PROPERTIES CORP., a
Maryland corporation, (the “Borrower”) by JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender and the other lenders party to that certain
Amended and Restated Credit Agreement dated as of August 2, 2018 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement”) by and among Borrower, JPMorgan Chase Bank, N.A. and the
other lenders from time to time party thereto (JPMorgan Chase Bank, N.A.
together with such lenders from time to time party to the Agreement are
collectively referred to herein as the “Lender”), the undersigned Guarantor (the
“Guarantor”) hereby furnishes its guaranty as follows:

1.         Guaranty.  The Guarantor hereby unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of the Guaranteed Obligations (as hereafter defined) and
the punctual performance of all of the terms contained in the documents executed
by the Borrower in favor of Lender in connection with the Guaranteed
Obligations.  This Guaranty is a guaranty of payment and performance and is not
merely a guaranty of collection.  As used herein, the term “Guaranteed
Obligations” means any and all existing and future indebtedness, obligations,
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary and
whether for principal, interest, premiums, fees indemnities, damages, costs,
expenses or otherwise, of the Borrower to the Lender arising under the Agreement
and any instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Agreement with respect to any loan or
letter of credit thereunder (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, reasonable
attorneys’ fees and expenses incurred by the Lender in connection with the
collection or enforcement thereof).  Without limiting the generality of the
foregoing, the Guaranteed Obligations shall include any such indebtedness,
obligations, and liabilities of the Borrower to the Lender arising under the
Agreement and any instruments, agreements or other documents of any kind or
nature now or hereafter executed in connection with the Agreement with respect
to any loan or letter of credit thereunder (including all renewals, extensions,
amendments, refinancings and other modifications thereof) which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor or the Borrower
under the Bankruptcy Code (Title 11, United States Code), any successor statute
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and shall include
interest that accrues after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws.  Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantor





G-1

--------------------------------------------------------------------------------

 

 

 

hereunder at any time shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.

2.         No Setoff or Deductions; Taxes; Payments.  The Guarantor shall to the
extent permitted by applicable Laws make all payments hereunder without setoff
or counterclaim and free and clear of and without deduction for any Indemnified
Taxes.  If, however, applicable Laws require the Guarantor to withhold or deduct
any Taxes, such Taxes shall be withheld or deducted in accordance with such Laws
as determined by the Guarantor taking account the information and documentation
to be delivered pursuant to the Agreement.  To the extent that the withholding
or deduction is made on account of Indemnified Taxes, the sum payable by the
Guarantor shall be increased in accordance with Section 3.01 of the Agreement so
that after any required withholding or deduction the Lender receives an amount
equal to the sum it would have received had no such withholding or deduction for
Indemnified Taxes been made.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

3.         Rights of Lender.  The Guarantor consents and agrees that the Lender
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lender in its sole discretion may determine; and (d)
release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Obligations.  Without limiting the generality of the foregoing,
the Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of the
Guarantor.

4.         Certain Waivers.  The Guarantor waives to the fullest extent
permitted by law (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of the Lender) of the liability of the
Borrower; (b) any defense based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Guarantor’s liability hereunder; (d) any
right to require the Lender  to proceed against the Borrower, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in the Lender ‘s power whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by the Lender; (f)
any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty and (g) any and all other defenses or benefits that may be derived from
or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash.





G-2

--------------------------------------------------------------------------------

 

 

 

The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

5.         Obligations Independent.  The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6.         Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and any commitments of the Lender or facilities
provided by the Lender with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender and shall forthwith be paid to the Lender to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.

7.         Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall, unless earlier released in accordance with the Agreement, remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid in full in cash and any commitments of
the Lender or facilities provided by the Lender with respect to the Guaranteed
Obligations are terminated.  Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or the Guarantor is made, or the Lender
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender is in possession of or has released this Guaranty and regardless
of any prior revocation, rescission, termination or reduction.  The obligations
of the Guarantor under this paragraph shall survive termination of this
Guaranty.

8.         Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter





G-3

--------------------------------------------------------------------------------

 

 

 

arising, including but not limited to any obligation of the Borrower to the
Guarantor as subrogee of the Lender or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations.  During the continuance of an Event of Default under
the Agreement, any such obligation or indebtedness of the Borrower to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Lender and the proceeds thereof shall be paid over to the Lender on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

9.         Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender.

10.         Expenses.  The Guarantor shall pay on demand all out of pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the Lender’s rights under this Guaranty or
in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Lender in any proceeding under any Debtor Relief Laws.  The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

11.         Miscellaneous.  The Lender’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations.  No provision of this Guaranty may be waived, amended, supplemented
or modified, except by a written instrument executed by the Administrative Agent
(with approval of the Required Lenders) and the Guarantor.  No failure by the
Lender to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Lender and the
Guarantor in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by the Guarantor for the
benefit of the Lender or any term or provision thereof.  Capitalized terms used
herein without definition shall have the meaning ascribed to such terms in the
Agreement.

12.         Condition of Borrower.  The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Lender has no duty, and the Guarantor is
not relying on the Lender at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lender to disclose such information and any defense relating to the failure
to provide the same).





G-4

--------------------------------------------------------------------------------

 

 

 

13.         Setoff.  If an Event of Default has occurred and is continuing and
if and to the extent any payment is not made when due hereunder, the Lender may
setoff and charge from time to time any amount so due against any or all of the
Guarantor’s accounts or deposits with the Lender.

14.         Representations and Warranties.  The Guarantor represents and
warrants that (a) it is organized and resident in the United States of America;
(b) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (c) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (d) the making, existence, and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (e) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.

15.         GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Lender
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Lender and its successors and permitted assigns under the
Agreement.  The Guarantor hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in the State of
New York, City of New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection
therewith.  Service of process by the Lender in connection with such action or
proceeding shall be binding on the Guarantor if sent to the Guarantor by
registered or certified mail at its address specified below or such other
address as from time to time notified by the Guarantor.  The Guarantor agrees
that, subject to the Section 10.07 of the Agreement, the Lender may disclose to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations of all or part of the Guaranteed
Obligations, any and all information in the Lender’s possession concerning the
Guarantor this Guaranty and any security for this Guaranty.  All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier to the Guarantor at its address set
forth below or at such other address in the United States as may be specified by
the Guarantor in a written notice delivered to the Lender at such office as the
Lender may designate for such purpose from time to time in a written notice to
the Guarantor.

16.         WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY





G-5

--------------------------------------------------------------------------------

 

 

 

EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Executed this ___ day of ________________, _____.

 

 

 

 

 

 

 

[NAME OF THE GUARANTOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 



G-6

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 2, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”), the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Amended and Restated Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 

 

 

 

 

[NAME OF THE LENDER]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date:

 

 

, 20[__]

 

 

 

 

 

 

 

 



I-1-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 2, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”), the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

 

 

 

 

[NAME OF THE PARTICIPANT]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date:

 

 

, 20[__]

 

 

 

 

 

 

 

 



I-2-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I 3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 2, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”), the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

 

 

 

 

[NAME OF THE PARTICIPANT]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date:

 

 

, 20[__]

 

 

 

 

 

 

 

 



I-3-1

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 2, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Franklin Street Properties Corp. (the “Borrower”), the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).  Terms defined in the Credit
Agreement are used herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Amended and Restated Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Amended and Restated Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

 

 

 

 

 

[NAME OF THE LENDER]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date:

 

 

, 20[__]

 

 

 

 

 

 

 

 



I-4-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1

Intentionally Omitted

 



Schedule 1-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

 

 

Lender

Commitment

Applicable Percentage

JPMorgan Chase Bank, N.A.

$32,500,000.00

21.666666667%

Citizens Bank, N.A.

$32,500,000.00

21.666666667%

PNC Bank, National Association

$32,500,000.00

21.666666667%

U.S. Bank National Association

$32,500,000.00

21.666666667%

Compass Bank

$20,000,000.00

13.333333333%

Total Outstanding as of the Closing Date

$150,000,000

100.000000%

 

 

 



Schedule 2.01-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

None.

 



Schedule 5.05-1

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 5.06

LITIGATION

None.

 



Schedule 5.06-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.09

ENVIRONMENTAL DISCLOSURE ITEMS

None.

 



Schedule 5.09-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.12(d)

PENSION PLAN OBLIGATIONS

None.

 

 



Schedule 5.12(d)-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Part (a).  Subsidiaries.

 

 

 

 

 

NAME

FORM OF ENTITY

JURISDICTION OF
ORGANIZATION

1.

FSP 1001 17th Street LLC

Limited Liability Company

Delaware

2.

FSP 121 South Eighth Street LLC

Limited Liability Company

Delaware

3.

FSP 1441 MS LLC

Limited Liability Company

Delaware

4.

FSP 1999 Broadway LLC

Limited Liability Company

Delaware

5.

FSP 380 Interlocken Corp.

Corporation

Delaware

6.

FSP 390 Interlocken LLC

Limited Liability Company

Delaware

7.

FSP 4807 Stonecroft Boulevard LLC

Limited Liability Company

Delaware

8.

FSP 4820 Emperor Boulevard LLC

Limited Liability Company

Delaware

9.

FSP 5010 Street LLC

Limited Liability Company

Delaware

10.

FSP 505 Waterford LLC

Limited Liability Company

Delaware

11.

FSP 600 17th Street LLC

Limited Liability Company

Delaware

12.

FSP 801 Marquette Avenue LLC

Limited Liability Company

Delaware

13.

FSP 909 Davis Street LLC

Limited Liability Company

Delaware

14.

FSP 999 Peachtree Street LLC

Limited Liability Company

Delaware

15.

FSP Addison Circle Corp.

Corporation

Delaware

16.

FSP Addison Circle Limited Partnership

Limited Partnership

Texas

17.

FSP Addison Circle LLC

Limited Liability Company

Delaware

18.

FSP Blue Lagoon Drive Corp.

Corporation

Delaware

19.

FSP Blue Lagoon Drive LLC

Limited Liability Company

Delaware

20.

FSP Collins Crossing Corp.

Corporation

Delaware

21.

FSP Collins Crossing Limited Partnership

Limited Partnership

Texas

22.

FSP Collins Crossing LLC

Limited Liability Company

Delaware

23.

FSP CPV LLC

Limited Liability Company

Delaware

24.

FSP Dulles Virginia LLC

Limited Liability Company

Delaware

25.

FSP Eldridge Green Corp.

Corporation

Delaware

26.

FSP Eldridge Green Limited Partnership

Limited Partnership

Texas

27.

FSP Eldridge Green LLC

Limited Liability Company

Delaware

28.

FSP Emperor Boulevard Limited Partnership

Limited Partnership

Delaware

29.

FSP Forest Park IV LLC

Limited Liability Company

Delaware

30.

FSP Forest Park IV NC Limited Partnership

Limited Partnership

North Carolina

31.

FSP GB LLC

Limited Liability Company

Delaware

32.

FSP GN Dallas LLC

Limited Liability Company

Delaware

33.

FSP Greenwood Plaza Corp.

Corporation

Delaware

34.

FSP Holdings LLC

Limited Liability Company

Delaware





Schedule 5.13-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

NAME

FORM OF ENTITY

JURISDICTION OF
ORGANIZATION

35.

FSP HPI LLC

Limited Liability Company

Delaware

36.

FSP Innsbrook Corp.

Corporation

Delaware

37.

FSP Interlocken LLC

Limited Liability Company

Delaware

38.

FSP Investments LLC

Limited Liability Company

Massachusetts

39.

FSP Irving Texas LLC

Limited Liability Company

Delaware

40.

FSP Legacy Tennyson Center LLC

Limited Liability Company

Delaware

41.

FSP Liberty Plaza Limited Partnership

Limited Partnership

Texas

42.

FSP Northwest Point LLC

Limited Liability Company

Delaware

43.

FSP One Legacy Circle LLC

Limited Liability Company

Delaware

44.

FSP One Overton Park LLC

Limited Liability Company

Delaware

45.

FSP One Ravinia Drive LLC

Limited Liability Company

Delaware

46.

FSP Park Ten Development Corp.

Corporation

Delaware

47.

FSP Park Ten Development LLC

Limited Liability Company

Delaware

48.

FSP Park Ten Limited Partnership

Limited Partnership

Texas

49.

FSP Park Ten LLC

Limited Liability Company

Delaware

50.

FSP Park Ten Phase II  Limited Partnership

Limited Partnership

Texas

51.

FSP Pershing Park Plaza LLC

Limited Liability Company

Delaware

52.

FSP Plaza Seven LLC

Limited Liability Company

Delaware

53.

FSP Property Management LLC

Limited Liability Company

Massachusetts

54.

FSP Protective TRS Corp.

Corporation

Massachusetts

55.

FSP REIT Protective Trust

Trust

Massachusetts

56.

FSP River Crossing LLC

Limited Liability Company

Delaware

57.

FSP Two Ravinia Drive LLC

Limited Liability Company

Delaware

58.

FSP UC LLC

Limited Liability Company

Delaware

59.

FSP Westchase LLC

Limited Liability Company

Delaware

 

Part (b).  Sponsored REITs

 

 

 

 

 

 

SPONSORED REIT NAME

FORM OF ENTITY

JURISDICTION OF
ORGANIZATION

1.

FSP 1441 Main Street Corp Liquidating Trust

Trust

Delaware

2.

FSP 303 East Wacker Drive Corp.

Corporation

Delaware

3.

FSP 303 East Wacker Drive LLC

Limited Liability Company

Delaware

4.

FSP 385 Interlocken Development Corp Liquidating Trust

Trust

Delaware

5.

FSP 50 South Tenth Street Corp Liquidating Trust

Trust

Delaware

6.

FSP 505 Waterford Corp Liquidating Trust

Trust

Delaware

 





Schedule 5.13-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SPONSORED REIT NAME

FORM OF ENTITY

JURISDICTION OF
ORGANIZATION

7.

FSP 5601 Executive Drive Corp Liquidating Trust

Trust

Delaware

8.

FSP Centre Pointe V Corp Liquidating Trust

Trust

Delaware

9.

FSP Energy Tower I Corp.

Corporation

Delaware

10.

FSP Energy Tower I Limited Partnership

Limited Partnership

Texas

11.

FSP Energy Tower I LLC

Limited Liability Company

Delaware

12.

FSP Energy Tower I TRS Corp.

Corporation

Delaware

13.

FSP Galleria North Corp Liquidating Trust

Trust

Delaware

14.

FSP Grand Boulevard Corp Liquidating Trust

Trust

Delaware

15.

FSP Highland Place I Corp Liquidating Trust

Trust

Delaware

16.

FSP Lakeside Crossing II Corp Liquidating Trust

Trust

Delaware

17.

FSP Monument Circle Corp

Corporation

Delaware

18.

FSP Monument Circle LLC

Limited Liability Company

Delaware

19.

FSP Satellite Place Corp.

Corporation

Delaware

20.

FSP Union Centre Corp Liquidating Trust

Trust

Delaware

 

 

 



Schedule 5.13-3

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.21

 

UNENCUMBERED ASSET POOL PROPERTIES

 

ELIGIBLE UNENCUMBERED PROPERTY POOL PROPERTIES

 

 

 

 

 

 

 

 

 

 

NAME

CITY

STATE

TYPE

S.F.

CBD
&
URBAN
INFILL

SUBURBAN

1.

FSP Forest Park

Charlotte

NC

Office

62,212

 

X

2.

FSP Meadow Point **

Chantilly

VA

Office

138,537

 

X

3.

FSP Timberlake **

Chesterfield

MO

Office

234,496

 

X

4.

FSP Northwest Point

Elk Grove Village

IL

Office

177,095

 

X

5.

FSP Timberlake East **

Chesterfield

MO

Office

117,036

 

X

6.

FSP Park Ten

Houston

TX

Office

157,460

 

X

7.

FSP Addison Circle

Addison

TX

Office

288,794

X

 

8.

FSP Collins Crossing

Richardson

TX

Office

300,887

X

 

9.

FSP Innsbrook

Glen Allen

VA

Office

298,456

 

X

10.

FSP 380 Interlocken

Broomfield

CO

Office

240,358

 

X

11.

FSP Blue Lagoon Drive

Miami

FL

Office

212,619

X

 

12.

FSP Eldridge Green

Houston

TX

Office

248,399

X

 

13.

FSP Greenwood Plaza

Englewood

CO

Office

196,236

X

 

14.

FSP River Crossing

Indianapolis

IN

Office

205,059

X

 

15.

FSP Park Ten Phase II

Houston

TX

Office

156,746

 

X

16.

FSP Liberty Plaza

Addison

TX

Office

218,934

X

 

17.

FSP One Overton Place

Atlanta

GA

Office

387,267

X

 

18.

FSP 390 Interlocken

Broomfield

CO

Office

241,512

 

X

19.

FSP Loudoun Tech Center

Sterling

VA

Office

136,658

 

X

 





Schedule 5.21-1

--------------------------------------------------------------------------------

 

 

 

 

NAME

CITY

STATE

TYPE

S.F.

CBD
&
URBAN
INFILL

SUBURBAN

20.

FSP 4807 Stonecroft Boulevard

Chantilly

VA

Office

111,469

 

X

21.

FSP 121 South 8th Street

Minneapolis

MN

Office

293,422

X

 

22.

FSP 4820 Emperor Boulevard

Durham

NC

Office

259,531

 

X

23.

FSP Legacy Tennyson Center

Plano

TX

Office

202,600

 

X

24.

FSP One Legacy Circle

Plano

TX

Office

214,110

X

 

25.

FSP 909 Davis Street

Evanston

IL

Office

195,098

X

 

26.

FSP One Ravinia Drive

Atlanta

GA

Office

386,602

X

 

27.

FSP Westchase

Houston

TX

Office

629,025

X

 

28.

FSP 999 Peachtree Street

Atlanta

GA

Office

621,946

X

 

29.

FSP 1999 Broadway

Denver

CO

Office

676,379

X

 

30.

FSP 1001 17th Street

Denver

CO

Office

655,413

X

 

31.

FSP Two Ravinia Drive

Atlanta

GA

Office

411,047

X

 

32.

FSP Plaza Seven

Minneapolis

MN

Office

326,483

X

 

33.

FSP Pershing Park Plaza

Atlanta

GA

Office

160,145

X

 

34.

FSP 600 17th Street

Denver

CO

Office

598,626

X

 

 

**  Property owned directly by Franklin Street Properties Corp.

 

 



Schedule 5.21-2

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.02(g)

INVESTMENTS

None.

 



Schedule 7.02(g)-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.08

TRANSACTIONS WITH AFFILIATES

None.

 



Schedule 7.08-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

 

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention:  Chief Financial Officer

Telephone:  (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail: jdemeritt@fspreit.com

www.franklinstreetproperties.com

 

With an electronic mail copy to: scarter@fspreit.com, gcarter@fspreit.com,
jdemeritt@fspreit.com, aklouse@fspreit.com

 

With a copy to: WilmerHale

60 State Street

Boston, Massachusetts  02109

Attention:  Jamie Class, Esq.

Telephone:  (617) 526 6871

Telecopier:  (617) 526 5000

Electronic Mail:  jamie.class@wilmerhale.com

 

[Administrative Agent address on following page(s)]





Schedule 10.02-1

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Borrowings):

JPMorgan Loan Services

10 South Dearborn, Floor L2

Chicago, IL   60603-2003

Fax:  844-492-3894

Email:  syndications.closing.unit@jpmorgan.com

 

Administrative Agent’s Closing Contact

JPMorgan Loan Services

10 South Dearborn, Floor L2

Chicago, IL   60603-2003

Fax:  844-492-3894

Email:  syndications.closing.unit@jpmorgan.com

 

Other Notices as Administrative Agent:

JPMorgan Loan Services

10 South Dearborn, Floor L2

Chicago, IL   60603-2003

Fax:  844-492-3894

Email:  syndications.closing.unit@jpmorgan.com

 

LENDERS:

JPMorgan Loan Services

10 South Dearborn, Floor L2

Chicago, IL   60603-2003

Fax:  844-492-3894

Email:  syndications.closing.unit@jpmorgan.com

 

With a copy to: Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts  02110

Attention:  James H. Lerner, Esq.

Telephone:  (617) 574 3525

Telecopier:  (617) 574 7607

Electronic Mail:  jlerner@goulstonstorrs.com

 

 



Schedule 10.02-2

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 10.06(b)(v)

COMPETITORS OF BORROWER

Boston Properties, Inc.

Brandywine Realty Trust

Brookfield Office Properties, Inc.

Camden Property Trust

CB Richard Ellis Group, Inc

CommonWealth REIT

Corporate Office Properties Trust

Douglas Emmett, Inc.

DTC Real Estate

Duke Realty Corporation

Equity Office Management, L.L.C.

Equity Residential

Highwoods Properties, Inc.

Kilroy Realty Corporation

Lexington Realty Trust

Liberty Property Trust

Mack Cali Realty Corporation

MPG Office Trust, Inc.

Parkway Properties, Inc.

PS Business Parks, Inc.

Simon Property Group Inc.

SL Green Realty Corp.

Stifel Nicolaus & Co.

Vornado Realty Trust

Washington Real Estate Investment Trust

W.P. Carey & Co., LLC

 

 

--------------------------------------------------------------------------------